Case 19-50282-LSS   Doc 1-8   Filed 08/07/19   Page 1 of 62




           Exhibit H
                         Case 19-50282-LSS              Doc 1-8         Filed 08/07/19       Page 2 of 62


                      General Security Indemnity Company of Arizona
                                                      (THE “COMPANY”)

                             HOME OFFICES                                         ADMINISTRATIVE OFFICES
                         2338 W. ROYAL PALM ROAD,                                         One Seaport Plaza
                                  SUITE J                                            199 Water Street, 21st Floor
                             Phoenix, AZ 85021                                    New York, New York 10038-3526
                                                                                 Telephone No: +(1) 212-480-1900
                                                                              U.S. Toll-Free (outside NY) 800-326-3299


                                          PROPERTY DECLARATIONS

 NOTICES
         1) Duty to Defend or Investigate: The Company shall have no duty to defend or investigate any claim or suit
            unless and until all limits of all underlying insurance policies have been exhausted by payment of
            judgments, claims or settlements.

         2) Duty to Pay Claims: If any underlying insurance policy has no duty to pay a claim for injury or damage for
            a reason other than exhaustion of an aggregate limit of insurance, then Company shall have no obligation
            to make any payment under this policy.

         3) Coverage is excluded in any country and for any transaction where such coverage is unlawful as
            determined by the Government of the United States of America or its agencies.

         4) Assignment of the Policy shall not be valid except with the written consent of the Company.


  POLICY NUMBER:       10F152096-2018-1                                 RENEWAL OF POLICY NUMBER: 10F152096-2017-1
  ITEM 1                 NAMES AND ADDRESSES
 Insured’s Name:                            PES Energy Inc.; PES Ultimate Holdings, LLC
 Insured’s Address:                  Street: 3144 West Passyunk Avenue
                             City, State, Zip: Philadelphia, PA 19145
                                   Country: U.S.A.

 Broker’s Name:                             Aon Risk Services Southwest, Inc.
 Broker’s Address:                   Street: 5555 San Felipe Street, Suite 1500
                             City, State, Zip: Houston, TX 77056
                                   Country: U.S.A.


ITEM 2       POLICY PERIOD   From November 1, 2018 To November 1, 2019 at 12:01 AM standard time at the address of the Insured




                                                            Page 1 of 3                                                      12/14/2018
 Surplus Lines
                               Case 19-50282-LSS                          Doc 1-8             Filed 08/07/19                  Page 3 of 62


                       General Security Indemnity Company of Arizona
                                                                        (THE “COMPANY”)

                                      HOME OFFICES                                                            ADMINISTRATIVE OFFICES
                                2338 W. ROYAL PALM ROAD,                                                             One Seaport Plaza
                                         SUITE J                                                                199 Water Street, 21st Floor
                                    Phoenix, AZ 85021                                                        New York, New York 10038-3526
                                                                                                            Telephone No: +(1) 212-480-1900
                                                                                                         U.S. Toll-Free (outside NY) 800-326-3299

 ITEM 3            COVERAGES

                                                                                                                                                            PREMIUM FOR
      COVERAGES                                                           LIMIT OF INSURANCE                                                             COVERAGE PROVIDED
                                                                                                                                                            BY COMPANY
      See Reference                                                                                                                                           See Reference
        Numbers:                    USD 125,000,000 being 10% part of USD 1,250,000,000 X each and every                                                        Numbers:
                                                                                          occurrence
   10F152096-2018-1                                                                                                                                        10F152096-2018-1
          &                         Deductibles, attachment points and sublimits as per attached                                                                  &
    2018PESPROP                     Reference Numbers: 10F152096-2018-1 & 2018PESPROP                                                                       2018PESPROP


Conformity to Statute. Any provision or stipulation of the Policy which is in conflict with the statutes of the state(s) wherein the property covered hereunder is located is hereby
amended to conform to such statutes. The Policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby
made a part of the Policy, together with such other provisions, stipulations and agreements as may be added hereto, as provided in the Policy.

                   PREMIUM FOR
                   COVERAGE PROVIDED
ITEM 4             BY COMPANY

                   Coverage                        USD 650,000
                   TRIA
                   (TRIA Premium must be
                   entered. If TRIA is
                   declined, enter “no
                   coverage”).           NO COVERAGE
                   Total                           USD 650,000

 ITEM 5              CLAIMS NOTIFICATION

                     Any notification under this policy should be made to the following:

                     CLAIMS DEPARTMENT
                     GENERAL SECURITY INDEMNITY COMPANY OF ARIZONA
                     ONE SEAPORT PLAZA
                     199 WATER STREET, SUITE 2100
                     NEW YORK, NEW YORK 10038-3526 - USA
                     SBSAmericasClaims@Scor.com



IN WITNESS WHEREOF, General Security Indemnity Company of Arizona has caused the Policy to be executed by its duly
authorized representative:

Signed at:                                  Houston, TX                                             Date:                    December 14, 2018                                  __

Signature:                                                                                          Print Name & Title:                    Gerry Fahrenthold________
                                                                                                                               Regional Line Manager | Onshore Energy
JB ~ 12/13/2018




                                                                                 Page 2 of 3                                                                                    12/14/2018
Surplus Lines
                  Case 19-50282-LSS           Doc 1-8    Filed 08/07/19       Page 4 of 62


                General Security Indemnity Company of Arizona
                                              (THE “COMPANY”)

                      HOME OFFICES                                ADMINISTRATIVE OFFICES
                   2338 W. ROYAL PALM ROAD,                                One Seaport Plaza
                            SUITE J                                   199 Water Street, 21st Floor
                       Phoenix, AZ 85021                           New York, New York 10038-3526
                                                                  Telephone No: +(1) 212-480-1900
                                                               U.S. Toll-Free (outside NY) 800-326-3299




Please be advised that this Policy will be issued through a surplus
lines insurer on whose behalf we are authorized to act.
Compliance with applicable laws and payment of taxes is the
responsibility of the Insured, the insurance agent or insurance
broker.




                                                 Page 3 of 3                                              12/14/2018
Surplus Lines
           Case 19-50282-LSS           Doc 1-8       Filed 08/07/19     Page 5 of 62

                   General Security Indemnity Company of Arizona
                         HOME OFFICES                                   ADMINISTRATIVE OFFICES
                     2338 W. ROYAL PALM ROAD,                                     One Seaport Plaza
                              SUITE J                                        199 Water Street, 21st Floor
                          Phoenix, AZ 85021                              New York, New York 10038-3526
                                                                          Telephone No: +(1) 212-480-1900
                                                                      U.S. Toll-Free (outside NY) 800-326-3299
                               POLICYHOLDER NOTICE
                           TERRORISM RISK INSURANCE ACT

This Notice addresses requirements of the Terrorism Risk Insurance Act of 2002, and any
amendments or extensions thereto, including the Terrorism Risk Insurance Program
Reauthorization Act of 2015 (hereinafter “Act”).

Definitions



“Act of Terrorism” means any act that is certified by the Secretary of the Treasury, in
consultation with the Secretary of Homeland Security and the Attorney General of the United
States: to be an act of terrorism; to be an act that is violent or dangerous to human life, property
or infrastructure; to have resulted in damage within the United States, or outside of the United
States in the case of United States missions or certain air carriers or vessels; to have been
committed by an individual or individuals as part of an effort to coerce the civilian population of
the United States or to influence the policy or affect the conduct of the United States Government
by coercion.

“Insured terrorism loss” means any loss resulting from an “act of terrorism” (including an act of
war, in the case of workers compensation) that is covered by primary or excess or umbrella
property and casualty insurance issued by an insurer if the loss occurs in the United States or at
United States missions or to certain air carriers or vessels.

“Insurer deductible” means the amount established in the Act that must be paid by the insurer
issuing your policy before the federal government can pay its share of the compensation for
insured terrorism losses.

Notice of Federal Share of Losses, Premium Charge, and potential reduction in coverage
under your Policy

YOU SHOULD KNOW THAT COVERAGE WHICH MAY BE PROVIDED BY THIS
POLICY FOR INSURED TERRORISM LOSSES IS PARTIALLY REIMBURSED BY
THE UNITED STATES UNDER A FORMULA ESTABLISHED BY FEDERAL LAW.
HOWEVER, YOUR POLICY MAY CONTAIN OTHER EXCLUSIONS WHICH
MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR,
BIOLOGICAL OR CHEMICAL EVENTS. UNDER THIS FORMULA, THE UNITED
STATES PAYS 85% OF INSURED TERRORISM LOSSES EXCEEDING THE
STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE INSURANCE
COMPANY PROVIDING THE COVERAGE THROUGH 2015; 84% BEGINNING ON
JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING ON
JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 AND 80%
BEGINNING ON JANUARY 1, 2020. YOU SHOULD ALSO KNOW THAT THE
TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100

Policyholder Notice – Terrorism Risk Insurance Act
Ed. 1/2015                                                                                                       12/14/2018
          Case 19-50282-LSS           Doc 1-8        Filed 08/07/19     Page 6 of 62

                   General Security Indemnity Company of Arizona
                         HOME OFFICES                                   ADMINISTRATIVE OFFICES
                     2338 W. ROYAL PALM ROAD,                                     One Seaport Plaza
                              SUITE J                                        199 Water Street, 21st Floor
                          Phoenix, AZ 85021                              New York, New York 10038-3526
                                                                          Telephone No: +(1) 212-480-1900
                                                                      U.S. Toll-Free (outside NY) 800-326-3299
BILLION CAP THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL
AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM CERTIFIED ACTS
OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE
CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED
LOSSES FOR ALL INSURERS EXCEED $100 BILLION, YOUR COVERAGE MAY
BE REDUCED.


If you elected to purchase coverage for insured terrorism losses, the premium charge for this
coverage is shown in the Declarations or an extension to the Declarations.

If you rejected this offer of coverage, coverage for statutorily mandated fire coverage resulting
from such acts, if applicable to your coverage, is provided at no additional premium charge




Policyholder Notice – Terrorism Risk Insurance Act
Ed. 1/2015                                                                                                       12/14/2018
                    Case 19-50282-LSS            Doc 1-8      Filed 08/07/19         Page 7 of 62



                 General Security Indemnity Company of Arizona
                          HOME OFFICES                                    ADMINISTRATIVE OFFICES
                      2338 W. ROYAL PALM ROAD,                                     One Seaport Plaza
                               SUITE J                                        199 Water Street, 21st Floor
                          Phoenix, AZ 85021                                New York, New York 10038-3526
                                                                          Telephone No: +(1) 212-480-1900
                                                                       U.S. Toll-Free (outside NY) 800-326-3299




         EXCLUSION OF CERTIFIED AND OTHER ACTS OF
                        TERRORISM



I. Definitions
“We, “us,” “our” and “insurer” means General Security Indemnity Company of Arizona.
“You” means the insured listed in the declarations to this policy.
"Certified act of terrorism" means any act that is certified by the Secretary of the Treasury, in concurrence with the
Secretary of State and the Attorney General of the United States, to be an act of terrorism according to the U.S.
federal Terrorism Risk Insurance Act (“TRIA”) and any subsequent federal law modifying TRIA. The criteria
contained in TRIA for a "certified act of terrorism" include the following:
         a.       The act resulted in insured losses in excess of $5 million in the aggregate, that are attributable to
all types of insurance that is subject to the TRIA; and
          b.      The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
committed by an individual or individuals as part of an effort to coerce the civilian population of the United States
or to influence the policy or affect the conduct of the United States Government by coercion.
“Other act of terrorism” means a violent act or an act that is dangerous to human life, property or infrastructure
(including the use or operation, as a means of inflicting harm, of any computer, computer system, computer
software program, malicious or improperly written code, computer virus or trojan, or any other electronic, photonic
or optoelectronic system) that is committed by or for any individual, individuals, corporation, partnership or any
entity and that appears to be part of an effort to coerce a civilian population or to influence the policy or affect the
conduct of any government by coercion, and the act is not certified as a terrorist act pursuant to TRIA or any
subsequent federal law modifying TRIA.


II. Exclusion of Certified Act of Terrorism and Other Act of Terrorism
The provisions of this endorsement shall control over any other conflicting provisions in the policy. Except as
required by Section IV, this policy does not apply to any bodily injury, property damage, personal injury,
advertising injury, loss, damage, cost, claim or suit, expense, punitive damages, exemplary damages, or any
other demand for money under the policy to which this endorsement is attached, or any underlying insurance, that
is caused by, exacerbated by or which arises, directly or indirectly, out of a “certified act of terrorism” or an “other
act of terrorism.”

III. Exclusion of Actions in Relation to a Certified Act of Terrorism and an Other Act of Terrorism
This policy does not apply to loss, damage, cost or expense of any nature directly or indirectly caused by,
resulting from or in connection with any action taken in controlling, preventing, retaliating against, suppressing or
in any way relating to a “certified act of terrorism” or an “other act of terrorism.”




                                                                                                                     12/14/2018
Ed. February 2015
                    Case 19-50282-LSS             Doc 1-8      Filed 08/07/19        Page 8 of 62


IV. Non-applicability of Exclusion to Certain Fire Losses
If a “certified act of terrorism” or an “other act of terrorism” results in fire, and the direct physical loss or damage to
property insured under this policy is located in any state which, at the time of such fire, has certain mandatory fire
following coverage requirements following a “certified act of terrorism” or an “other act of terrorism,” this policy
will cover such loss or damage caused by that fire, subject however to all the terms and conditions of this policy
as modified by application of all of the following provisions:

        1. Coverage for fire following a “certified act of terrorism” or an “other act of terrorism” applies, where
           permitted, only to direct loss or damage to property insured under this policy, excluding time element
           coverage, where permitted.

        2. Coverage for fire following a “certified act of terrorism” or an “other act of terrorism” is limited to the
           lesser amount of either

             a) The actual cash value of the property at the time of the loss, or

             b) The amount which it would cost to repair or replace the property with material of like kind and
             quality within a reasonable time after such loss, without allowance for any increased cost of repair or
             reconstruction by reason of any ordinance or law regulating construction or repaid, and without
             compensation for loss resulting from interruption of business or manufacture

V. Minimum Requirements of Coverage

Notwithstanding any other provisions of this policy, this policy will pay only for the amount of damages required to
comply with the minimum requirements to be covered under statutes, regulations and judicial decisions applicable
to this policy. If the applicable law or regulation in any state permits the Commissioner or Director of Insurance or
anyone within the state insurance department to grant us or any other insurer approval to vary the terms and
conditions of the standard fire policy, and such approval has been granted in that state as of the effective date of
this policy, this policy shall not provide coverage beyond the minimum requirements of the terms and conditions
approved by such person of authority.

In the event that any portion of this exclusion or clause thereof is found to be invalid or unenforceable, the
remainder shall remain in full force and effect




Certified                            and                             Non-Certified                              Exclusion
Property
Form C-NC-EXC-12/07-P                                                                                                    12/14/2018
           Case 19-50282-LSS              Doc 1-8   Filed 08/07/19           Page 9 of 62




           General Security Indemnity Company of Arizona
                                          (THE “COMPANY”)

                  HOME OFFICES                                 ADMINISTRATIVE OFFICES
              2338 W . ROYAL PALM ROAD,                                 One Seaport Plaza
                        SUITE J                                    199 Water Street, 21st Floor
                  Phoenix, AZ 85021                             New York, New York 10038-3526
                                                               Telephone No: +(1) 212-480-1900
                                                            U.S. Toll-Free (outside NY) 800-326-3299



Insured:    PES Energy Inc.; PES Ultimate Holdings, LLC

Effective: November 1, 2018



It is understood and agreed that the following Clause is hereby made part of this policy:


                   SANCTION LIMITATION AND EXCLUSION CLAUSE


No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any
claim or provide any benefit hereunder to the extent that the provision of such cover, payment of
such claim or provision of such benefit would expose that (re)insurer to any sanction, prohibition
or restriction under United Nations resolutions or the trade or economic sanctions, laws
or regulations of the European Union, United Kingdom or United States of America.

LMA 3100




All other terms and conditions remain unchanged.




Attaching to and forming part of General Security Indemnity Company of Arizona (GSINDA)
Policy No. 10F152096-2018-1




          Authorized Representative
Gerry Fahrenthold, Regional Line Manager | Onshore Energy
General Security Indemnity Company of Arizona




                                                                                                       12/14/2018
                  Case 19-50282-LSS                   Doc 1-8         Filed 08/07/19            Page 10 of 62



                                      Policy No. 10F152096-2018-1

                                             NON-ADMITTED PARTICIPATION

Acting upon your instructions and in consideration of the premium indicated herein, we have effected
with underwriters insurances as noted below:

DATE OF ISSUE:                            December 10, 2018

MARKETING OFFICE:                         Aon Risk Services Southwest, Inc.
                                          5555 San Felipe Street, Suite 1500
                                          Houston, Texas 77056

NAMED INSURED:                            PES Energy Inc.; PES Ultimate Holdings, LLC

COVERAGE TYPE:                            All Risk Property Damage including Time Element

LAYER LIMIT (100%):                       USD 1,250,000,000 Quota Share

POLICY TERM:                              November 1, 2018 to November 1, 2019

ANNUAL PREMIUM
FOR ORDER:                                USD 650,000 All Risk PD/TE (p/o USD 6,500,000)
                                          USD excluded Certified Terrorism
                                          USD excluded Non-certified Terrorism
                                          USD 650,000 Total (p/o USD 6,500,000)

COMMISSION:                               10.00%

DEDUCTIONS:                               Up to 2.5% Engineering Fee allowance, as incurred

ORDER:                                    USD 125,000,000 or 10.0000%1

SECURITY/CARRIER:                         General Security Indemnity Company of Arizona (GSINDA)

                                          By:
                                                                                                                          December 14, 2018
                                                                     Authorized Representative                                     Date
                                                                    (SCOR Business Solutions)

TERMS & CONDITIONS:                       Per attached:
                                           manuscript Declarations No. 10F152096-2018-1
                                           manuscript Policy Form No. 2018PESPROP


                                  – ALL AS MORE FULLY DEFINED HEREIN –


1   Carrier’s 10.0000% participation represents 100% of 100% of the Non-Admitted participation (10.0000%).

It is expressly understood and agreed by the Insured by accepting this instrument, that Aon Risk Services Southwest, Inc. is not an Insurer
hereunder and that Aon Risk Services Southwest, Inc. shall not be in any way or to any extent liable for any loss or claim whatever, but that the
Insurers hereunder are those individual Insurance Companies and/or Underwriters, whose names appear herein. Regardless of who may have         12/14/2018
drafted or prepared this policy, or any portions thereof, the provisions contained herein shall be deemed to have been authored by this Insurer.
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 11 of 62
                                                                                                                                            No. 10F152096-2018-1




                                                                      DECLARATIONS


1.           NAMED INSURED AND ADDRESS

             PES Energy Inc.; PES Ultimate Holdings, LLC and any subsidiary, affiliated, associated,
             or allied company, corporation, firm, organization, and the Insured’s interest in partnerships
             and/or joint ventures, and/or any owned (wholly or partially) or controlled company(ies) where
             the Insured maintains an interest as now or hereafter constituted or acquired; and any other
             party or interest that the Insured is required by contract or agreement to insure; including but
             not limited to the following:

                           North Yard Financing, LLC
                           North Yard GP, LLC
                           North Yard Logistics, L.P.
                           PES Administrative Services, LLC
                           PES Holdings, LLC
                           PES Intermediate, LLC
                           PES Inventory Company, LLC
                           PES Logistics GP, LLC
                           PES Logistics Partners, L.P.
                           PESRM Holdings, LLC
                           Philadelphia Energy Solutions Inc.
                           Philadelphia Energy Solutions LLC
                           Philadelphia Energy Solutions Refining and Marketing LLC

             all hereafter referred to as the “Insured.”

             Address: 3144 West Passyunk Avenue
                      Philadelphia, PA 19145

             Additional Insured(s): As designated by the Named Insured or as endorsed hereon.


2.           LOSS PAYABLE

             Loss, if any, shall be adjusted with and made payable to the first Named Insured, or their
             order, whose receipt will constitute a full release of the Insurers' liability under this Policy.


3.           COVERAGE DESCRIPTION

             “All risks” of direct physical loss or damage including boiler explosion, Mechanical and
             Electrical Breakdown, Flood, Earthquake, Named Windstorm.



18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 1 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 12 of 62
                                                                                                                                            No. 10F152096-2018-1


4.           TERM OF INSURANCE

             Twelve (12) months from November 1, 2018 to November 1, 2019, both days at 00:01 local
             standard time at the address of the Named Insured. If this insurance expires while an
             occurrence giving rise to a loss is in progress, Insurers shall be liable as if the whole loss had
             occurred during the currency of this insurance.


5.           LIMIT OF LIABILITY (100%)

             USD 1,250,000,000 any one Occurrence, combined single limit in excess of the insured
                               retentions

             Subject to the following Program Sublimits (100%)

             USD            500,000,000 any one Occurrence, combined single limit and in the aggregate annually
                                        as respects Earthquake, except;

             USD                 Excluded any one Occurrence, combined single limit and in the aggregate annually
                                          as respects California Earthquake

             USD            500,000,000 any one Occurrence, combined single limit and in the aggregate annually
                                        as respects Flood

             USD            500,000,000 any one Occurrence, combined single limit and in the aggregate annually
                                        as respects Named Windstorm

             USD              25,000,000 Accounts Receivable

             USD                2,500,000 Claims Preparation Expense (no coverage for Public Adjusters or
                                          Attorneys)

             USD              75,000,000 Contingent Business Interruption, Named

             USD              25,000,000 Contingent Business Interruption, Unnamed

             USD              10,000,000 Contingent Extra Expense

             USD              50,000,000 Course of Construction; coverage excludes Delay in Start Up and
                                         Advanced Loss of Profits

             USD              25,000,000 or 25% of adjusted Physical Damage loss, whichever is greater, in
                                         respect of Debris Removal

             USD              25,000,000 Demolition and Increased Cost of Construction due to Law or Ordinance

             USD              10,000,000 Demurrage

             USD              10,000,000 Electronic Data Processing Media

             USD              10,000,000 Errors and Omissions


18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 2 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 13 of 62
                                                                                                                                            No. 10F152096-2018-1


             USD              10,000,000 Expediting Expense

             USD              25,000,000 Extra Expense

             USD                5,000,000 Fine Arts

             USD                5,000,000 Fire Brigade Charges and Extinguishing Expenses

             USD                5,000,000 Leasehold Interest

             USD              50,000,000 Newly Acquired Locations, subject to 90 day reporting period

             USD              50,000,000 Off Premises Service Interruption

             USD                5,000,000 Pollution Clean Up of Land and Water on Site in the aggregate annually

             USD              50,000,000 Port Blockage

             USD              10,000,000 Rental Value

             USD              10,000,000 Transit (inland)

             USD              10,000,000 Unscheduled Locations, except;

             USD                2,500,000 Unscheduled Locations as respects the perils of Earthquake, Flood and
                                          Named Windstorm

             USD              25,000,000 Valuable Papers and Records

                                    30 days Civil/Military Authority, subject to 1 statute mile from premises

                                    30 days Ingress/Egress, subject to 1 statute mile from premises

             Although more than one of the sublimits stated above may apply to any one Occurrence
             unless otherwise stated, they are part of and do not serve to increase the overall Limits of
             Liability stated herein.

             Sublimits shown above are 100% Program Sublimit amounts. Each Insurer’s portion of the
             Limit of Liability shall be its percentage share of the Limit of Liability and shall not be increased
             by Program Sublimits shown above.

             The Limits of Liability and the sublimits are excess of retentions as stated below.


6.           RETENTIONS

             Physical Damage

             USD 10,000,000                     any one Occurrence




18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 3 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 14 of 62
                                                                                                                                            No. 10F152096-2018-1


             Time Element

                              60 days           waiting period any one Occurrence

                              24 hour           qualifier in respect of Off Premises Service Interruption

             If a number of hours/days apply as a Time Element retention, then the specified number of
             hours/days are to be applied immediately following the Occurrence.

             In the event more than one retention applies to a single Occurrence, as defined herein, only
             the largest of such retention shall apply. It being understood that waiting period retentions
             are to apply separately.

             In respect of Time Element coverage resulting from Off Premises Service Interruption, it is a
             condition of this insurance that no liability shall exist under this Policy for any Time Element
             loss at the property covered hereunder unless the determined period of interruption exceeds
             twenty-four (24) hours. If the interruption exceeds twenty-four (24) hours, liability shall exist
             for the period of interruption in excess of the normal Time Element waiting period shown
             above.


7.           TERRITORIAL LIMITS

             United States of America, except worldwide as respects transits, if any (does not include
             countries where U.S. Trade embargoes exist).


8.           CHOICE OF LAW AND JURISDICTION

             Any dispute relating to this Policy or to a claim including but not limited thereto, the
             interpretation of any provision of the Policy shall be governed by and construed in accordance
             with the laws of the state of New York, United States of America.


9.           TOTAL INSURED VALUES

             USD 6,678,578,378 Physical Damage
             USD    68,072,544 Inventory
             USD 559,274,031 Business Interruption (Annual)
             USD 7,305,924,953 Total Insured Value


10.          ANNUAL PREMIUM (100%)

             USD        6,500,000             All Risk PD/TE
             USD         excluded             Certified Terrorism
             USD         excluded             Non-certified Terrorism
             USD        6,500,000             Total




18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 4 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 15 of 62
                                                                                                                                            No. 10F152096-2018-1


11.          COMMISSION

             10.00%


12.          DEDUCTIONS

             All the engineering fee expenses incurred by the representatives of the lead underwriter and the
             broker will be paid for by the total of the panel of insurers according with their participation and
             up to a maximum of 2.5% of the total Premium for their share on an as incurred basis.


13.          MARKETING OFFICE

             Aon Risk Services Southwest, Inc.
             5555 San Felipe Street, Suite 1500
             Houston, TX 77056


14.          SURPLUS LINES OFFICE

             Aon Risk Services Southwest, Inc.
             5555 San Felipe Street, Suite 1500
             Houston, TX 77056
             Home State: Pennsylvania
             Pennsylvania Surplus Lines Licensee: Aon Risk Services Southwest, Inc.
             Pennsylvania Surplus Lines License No.: 53486


15.          NOTICE OF CLAIM

             In accordance with the Claims Notification provision within the General Conditions section of
             the Policy, the Insured shall give notice of a claim to the Insurers. Notice may be given
             through:

             Aon Risk Services Southwest, Inc.
             5555 San Felipe Street, Suite 1500
             Houston, TX 77056


16.          PREMIUM PAYMENT CLAUSE (LSW3000 AMENDED)

             The Insured undertakes that premium will be paid in full to Insurers within thirty (30) days of
             inception of this policy (or, in respect of installment premiums, when due).

             If the premium due under this policy has not been so paid to Insurers by the thirtieth (30th)
             day from the inception of this policy (and, in respect of installment premiums, by the date they
             are due) Insurers shall have the right to cancel this policy by notifying the Insured via the
             broker in writing. In the event of cancellation, premium is due to Insurers on a pro rata basis
             for the period that Insurers are on risk but the full policy premium shall be payable to Insurers



18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 5 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 16 of 62
                                                                                                                                            No. 10F152096-2018-1


             in the event of a loss or occurrence prior to the date of termination which gives rise to a valid
             claim under this policy.

             It is agreed that Insurers shall give not less than ten (10) days prior notice of cancellation to
             the Insured via the broker. If premium due is paid in full to Insurers before the notice period
             expires, notice of cancellation shall automatically be revoked. If not, the policy shall
             automatically terminate at the end of the notice period.

             Unless otherwise agreed, the Leading Underwriter (and Agreement Parties if appropriate)
             are authorized to exercise rights under this clause on their own behalf and on behalf of all
             Insurers participating in this contract.

             If any provision of this clause is found by any court or administrative body of competent
             jurisdiction to be invalid or unenforceable, such invalidity or unenforceability will not affect the
             other provisions of this clause which will remain in full force and effect.

             Where the premium is to be paid through a London Market Bureau, payment to Insurers will
             be deemed to occur on the day of delivery of a premium advice note to the Bureau.


17.          LMA3333 DATED 21 JUNE 2007

             Insurer’s liability several not joint

             The liability of an insurer under this contract is several and not joint with other insurers party
             to this contract. An insurer is liable only for the proportion of liability it has underwritten. An
             insurer is not jointly liable for the proportion of liability underwritten by any other insurer. Nor
             is an insurer otherwise responsible for any liability of any other insurer that may underwrite
             this contract.

             The proportion of liability under this contract underwritten by an insurer (or, in the case of a
             Lloyd’s syndicate, the total of the proportions underwritten by all the members of the
             syndicate taken together) is shown next to its stamp. This is subject always to the provision
             concerning “signing” below. In the case of a Lloyd’s syndicate, each member of the syndicate
             (rather than the syndicate itself) is an insurer. Each member has underwritten a proportion
             of the total shown for the syndicate (that total itself being the total of the proportions
             underwritten by all the members of the syndicate taken together). The liability of each
             member of the syndicate is several and not joint with other members. A member is liable
             only for that member’s proportion. A member is not jointly liable for any other member’s
             proportion. Nor is any member otherwise responsible for any liability of any other insurer that
             may underwrite this contract. The business address of each member is Lloyd’s, One Lime
             Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate and their
             respective proportion may be obtained by writing to Market Services, Lloyd’s, at the above
             address.

             Proportion of liability

             Unless there is “signing” (see below), the proportion of liability under this contract
             underwritten by each insurer (or, in the case of a Lloyd’s syndicate, the total of the proportions
             underwritten by all the members of the syndicate taken together) is shown next to its stamp
             and is referred to as its “written line”.


18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 6 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 17 of 62
                                                                                                                                            No. 10F152096-2018-1


             Where this contract permits, written lines, or certain written lines, may be adjusted (“signed”).
             In that case a schedule is to be appended to this contract to show the definitive proportion of
             liability under this contract underwritten by each insurer (or, in the case of a Lloyd’s syndicate,
             the total of the proportions underwritten by all the members of the syndicate taken together).
             A definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the proportions
             underwritten by all the members of a Lloyd’s syndicate taken together) is referred to as a
             “signed line”. The signed lines shown in the schedule will prevail over the written lines unless
             a proven error in calculation has occurred.

             Although reference is made at various points in this clause to “this contract” in the singular,
             where the circumstances so require this should be read as a reference to contracts in the
             plural.


18.          TERMS AND CONDITIONS

                   As per attached manuscript Policy Form No. 2018PESPROP.

                   Business Interruption Adjustment Endorsement:

                    It is a condition of this policy that within sixty (60) days of November 1, 2019 the Insured
                    shall submit a statement of Actual Gross Earnings for the twelve (12) month period
                    beginning on November 1, 2018. If the total premium developed from Actual Gross
                    Earnings is less than the provisional premium paid, the Underwriters shall refund to the
                    Insured the excess paid and if the total premium developed from the Actual Gross
                    Earnings is more than the provisional premium paid, the Insured shall pay to the
                    Underwriters additional premium for such excess. The adjustment for additional/return
                    premium shall take place when the difference between the values reported at inception
                    and the Actual Gross Earnings are greater than five percent (5%). The maximum
                    adjustment for additional premium shall not exceed one hundred thirty percent (130%) of
                    the values reported prior to the adjustment.

                    It is understood and agreed that the premium under the Business Interruption of this
                    Policy, being a provisional premium, shall be adjusted (increased or decreased) for the
                    November 1, 2018 to November 1, 2019 term, based upon the Actual Gross Earnings pro
                    rata from the first day of the Policy until the expiration, based upon the business
                    interruption rate as set forth below.

                    The Underwriters, or their duly appointed representative, shall be permitted at all
                    reasonable times during the term of this Policy, or within a year after its expiration or
                    cancellation to inspect the property described hereunder and to examine the Insured’s
                    books, records and such policies of insurance as cover in any manner a loss insured
                    against hereunder. This inspection or examination shall not waive or in any manner affect
                    any of the terms or conditions of this Policy.

                    Business Interruption Rate: 0.19950 Annual Adjustment Rate per $100 of reported values.




18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 7 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 18 of 62
                                                                                                                                            No. 10F152096-2018-1



                     2018-2019 CONTINGENT BUSINESS INTERRUPTION SCHEDULE
                               OF NAMED CUSTOMERS AND SUPPLIERS

Customers w/revenue above USD 25MM to PES
   121 POINT BREEZE MANAGEMENT CORP
   AdvanSix Inc.
   AHOLD FUEL LLC
   AOT Energy Americas LLC
   Apex Oil Company
   APPROVED OIL COMPANY OF BROOKLYN INC.
   Arfa Enterprises Inc.
   ASTRA OIL COMPANY LLC
   Atlantic Trading and Marketing, Inc.
   BP Products (NA)
   BP Products NA Inc. (Jet)
   BP Products NA Inc. (Products)
   BP Products North American Inc.
   Braskem America, Inc.
   Buckeye Energy Services, LLC
   Cargill, Inc Petroleum Trading
   CASTLETON COMMODITIES MERCHANT TRADING L.P
   CHEVRON PRD CO DIV CHEVRON USA
   CITGO PETROLEUM CORPORATION
   Colonial Oil Industries, Inc.
   DSST Corporation
   Edw. J Sweeney & Sons, Inc
   ENI TRADING & SHIPPING INC.
   ENTERPRISE PRODUCTS OPERATING
   EXXONMOBIL OIL CORPORATION
   FREEPOINT COMMODITIES LLC
   GEORGE E. WARREN CORPORATION
   GLENCORE LTD.
   GLOBAL COMPANIES LLC
   GULF OIL LIMITED PARTNERSHIP
   GUTTMAN ENERGY, INC.
   GUTTMAN OIL CO. (BULK)
   HARTREE PARTNERS, LP
   HESS ENERGY TRADING CO., LLC
   HONEYWELL INTERNATIONAL INC
   JP MORGAN VENTURES ENERGY CORP
   KOCH SUPPLY & TRADING LP

18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 8 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 19 of 62
                                                                                                                                            No. 10F152096-2018-1


   Long Island Lighting Company dba LIPA
   Lukoil North America LLC
   MACQUARIE ENERGY NORTH AMERICA TRADING INC
   Mansfield Oil Company
   MARATHON PETROLEUM CO. LP
   MERCURIA ENERGY TRADING INC
   Merrill Lynch Commodities, Inc.
   MIECO INC.
   Mirabito Holdings Inc.
   MONROE ENERGY, LLC
   MORGAN STANLEY CAPITAL GRP. INC
   Motiva Enterprises LLC
   Multani Enterprise Inc.
   MUSKET CORPORATION (BULK)
   Mutual Oil Co., Inc.
   NIC HOLDING CORP
   NOBLE AMERICAS CORPORATION
   NOBLE PETRO INC.
   Papco, Inc
   PBF HOLDING COMPANY LLC
   PennJ Petroleum LLC
   PETROBRAS GLOBAL TRADING BV
   PETROLEUM PRODUCTS CORPORATION
   PETROLEUM TRADERS CORPORATION
   PHILLIPS 66 COMPANY
   Pilot Travel Centers LLC
   PLAINS MARKETING LP
   PPL ENERGYPLUS RETAIL, LLC
   PYRAMID DE LLC
   QT FUELS INCORPORATED
   REPSOL TRADING USA CORPORATION
   Riggins, Inc
   ROLYMPUS (US) COMMODITIES GROUP LLC
   Ross Fogg Fuel Oil Co.
   Sat Raj Inc
   Service Energy, LLC
   SHEETZ INC.
   SHELL TRADING US CO. (PRODUCTS)
   Shipley Fuels Marketing, LLC
   SJ Fuel South Co Inc.
   SPEEDWAY LLC



18/19 All Risk Property Damage including Time Element                                                                                                               Declarations
USD 1,250,000,000 Quota Share                                                                                                                                       Page 9 of 11
                                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 20 of 62
                                                                                                                                            No. 10F152096-2018-1


   SPRAGUE OPERATING RESOURCES LLC
   Sunoco Partners Marketing and Terminals LP
   SUNOCO, LLC
   SUPERIOR PLUS ENERGY SERV LLC
   TA Operating LLC
   TRAFIGURA AG
   TRAFIGURA TRADING LLC
   Turkey Hill LP D/B/A Turkey Hill Minit Markets
   UNITED ENERGY PLUS TERMINALS, LLC
   US VENTURE INC
   VALERO MARKETING AND SUPPLY CO
   VITOL INC.
   WAWA INC.
   WORLD FUEL SERVICES, INC.
   WOROCO MANAGEMENT LLC

Suppliers w/spend above USD 25MM
    Suppliers                                                    Products
    Amerigreen Energy Inc.                                       Biodiesel
    Archer Daniels Midland Company                               Ethanol
    BNSF Railway Company                                         RR Transport
    BP                                                           Iso Butane (International)
    BP North America Petroleum                                   Gasoline Components
    BP Products (NA) (IL)                                        Naphtha FBR
    BP Products NA Inc. (Products)                               Gasoline Components; Naphtha FBR; Naphtha-Heavy; Naphtha-Light
    Centennial Energy LLC
    Centennial Gas Liquids, LLC                                  Iso Butane (Rail)
    Citigroup Global Markets Inc.
    Colonial Energy, Inc.
    Colonial Pipeline Company
    Constellation New Energy Inc.
    Continental Resources, Inc.
    Crestwood Services, LLC
    Eco-Energy Fueling Solutions
    Eighty-Eight Oil LLC
    Freepoint Commodities LLC                                    Crude
    Hartree Partners, LP
    Hess Corporation                                             Crude-Reduced (VGO)
    J J White Inc
    J.P. Morgan Chase Bank
    Koch Supply & Trading, LP                                    Naphtha FBR; Naphtha-Heavy; Udex Raffinate



18/19 All Risk Property Damage including Time Element                                                                                                              Declarations
USD 1,250,000,000 Quota Share                                                                                                                                     Page 10 of 11
                                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                        Case 19-50282-LSS                             Doc 1-8              Filed 08/07/19                    Page 21 of 62
                                                                                                                                            No. 10F152096-2018-1


    Suppliers                                                    Products
    Lansing Ethanol Services, LLC                                Ethanol
    MacQuarie Bank Limited
    MacQuarie Bank Limited London
    Mark West Hydrocarbon Inc
    Merrill Lynch Commodities
    Nereus Shipping S.A.
    Noble Americas Corp.
    North Yard Logistics L.P.
    Oasis Petroleum Marketing LLC
    OSG Bulk Ships Inc.
    PBF Holding Company                                          Iso Butane
    Petroleum Products Corporation
    Plains Midstream Canada ULC
    PNC Capital Markets, LLC
    Shell                                                        Iso Butane (International)
    Sunoco LLC
    Sunoco Partners Marketing
    Vane Line Bunkering Inc
    Vitol Inc.                                                   Naphtha FBR
    WR Grace & Co-Conn




18/19 All Risk Property Damage including Time Element                                                                                                              Declarations
USD 1,250,000,000 Quota Share                                                                                                                                     Page 11 of 11
                                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\GSINDA 10F15209620181 Declarations Property 18-19 PES 2018.10.03.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 22 of 62
                                                                                                                                         No. 2018PESPROP



                        PES Energy Inc.; PES Ultimate Holdings, LLC
                2018-2019 All Risk Property Damage including Time Element

                                                           TABLE OF CONTENTS

SECTION I – PHYSICAL DAMAGE ..................................................................................................5
   1.      Property Insured ...................................................................................................................... 5
   2.      Property Excluded ................................................................................................................... 5
   3.      Perils Insured .......................................................................................................................... 6
   4.      Perils Excluded........................................................................................................................ 6
   5.      Valuation ................................................................................................................................. 8
   6.      Definitions................................................................................................................................ 9
           a)      Actual Cash Value ............................................................................................................ 9
           b)      Finished Stock .................................................................................................................. 9
           c)      Mechanical and Electrical Breakdown.............................................................................. 9
           d)      Pollutants........................................................................................................................ 11
           e)      Raw Stock ...................................................................................................................... 11
           f)      Replacement Cost .......................................................................................................... 11
           g)      Salvage Value ................................................................................................................11
           h)      Stock in Process............................................................................................................. 11

SECTION II – TIME ELEMENT COVERAGE .................................................................................. 12
   1.      Business Interruption............................................................................................................. 12
   2.      Extra Expense ....................................................................................................................... 12
   3.      Contingent Business Interruption and Contingent Extra Expense ........................................ 12
   4.      Interdependencies ................................................................................................................. 12
   5.      Expenses to Reduce Loss ..................................................................................................... 12
   6.      Ingress/Egress ...................................................................................................................... 13
   7.      Tax Treatment of Time Element Loss Proceeds ................................................................... 13
   8.      Basis of Recovery ................................................................................................................. 13
   9.      Resumption of Operations ..................................................................................................... 14
   10. Definitions..............................................................................................................................14
           a)      Gross Earnings............................................................................................................... 14
           b)      Normal ............................................................................................................................ 15

18/19 All Risk Property Damage including Time Element                                                                                             Table of Contents
                                                                                                                                                      Page 1 of 41
                                                                                                                                                                12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 23 of 62
                                                                                                                                         No. 2018PESPROP


           c)      Period of Indemnity ........................................................................................................ 15
   11. Exclusions ............................................................................................................................. 15

SECTION III – COVERAGE EXTENSIONS .................................................................................... 17
   1.      Accounts Receivable ............................................................................................................. 17
   2.      Ammonia Contamination Coverage ...................................................................................... 17
   3.      Civil/Military Authority ............................................................................................................ 17
   4.      Claim Preparation Expense ................................................................................................... 18
   5.      Course of Construction.......................................................................................................... 18
   6.      Debris Removal ..................................................................................................................... 19
   7.      Demolition and Increased Cost of Construction due to Law or Ordinance ............................ 19
   8.      Demurrage ............................................................................................................................ 19
   9.      Expediting Expense ............................................................................................................... 20
   10. Fine Arts ................................................................................................................................ 20
   11. Fire Brigade Charges and Extinguishing Expenses .............................................................. 20
   12. Hazardous Substances ......................................................................................................... 20
   13. Impounded Water .................................................................................................................. 20
   14. Improvements and Betterments ............................................................................................ 21
   15. Leasehold Interest ................................................................................................................. 21
   16. Newly Acquired Locations ..................................................................................................... 21
   17. Off Premises Service Interruption ......................................................................................... 22
   18. Pollution Clean-up (Land & Water) Extension ....................................................................... 22
   19. Port Blockage ........................................................................................................................ 22
   20. Professional and Other Fees ................................................................................................. 23
   21. Rental Value .......................................................................................................................... 23
   22. Transit ................................................................................................................................... 24
   23. Unscheduled Locations ......................................................................................................... 24
   24. Valuable Papers and Records ............................................................................................... 24
   25. Water Damage ...................................................................................................................... 25

GENERAL CONDITIONS ................................................................................................................ 26
   1.      Occurrence Definition ............................................................................................................ 26
   2.      Earthquake Definition............................................................................................................. 26
   3.      Flood Definition ...................................................................................................................... 26
   4.      Named Windstorm Definition ................................................................................................. 26


18/19 All Risk Property Damage including Time Element                                                                                             Table of Contents
                                                                                                                                                      Page 2 of 41
                                                                                                                                                                12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 24 of 62
                                                                                                                                         No. 2018PESPROP


   5.      Additional Insured(s) ............................................................................................................. 27
   6.      Currency Clause .................................................................................................................... 27
   7.      Loss Clause........................................................................................................................... 27
   8.      Errors and Omissions ............................................................................................................ 27
   9.      Control of Damaged Property ................................................................................................ 27
   10. Sue and Labor ....................................................................................................................... 28
   11. Claims Notification................................................................................................................. 28
   12. Claims Adjusters ................................................................................................................... 28
   13. Partial Loss ............................................................................................................................ 28
   14. Payment of Loss .................................................................................................................... 29
   15. Priority of Payments .............................................................................................................. 29
   16. Partial Payments ................................................................................................................... 29
   17. Subrogation ........................................................................................................................... 29
   18. Waiver of Subrogation ........................................................................................................... 29
   19. Application of Salvage Recoveries ........................................................................................ 30
   20. Carriers or Other Bailees ....................................................................................................... 30
   21. No Control ............................................................................................................................. 30
   22. Appraisal ............................................................................................................................... 30
   23. Other Insurance..................................................................................................................... 31
   24. Primary Insurance ................................................................................................................. 31
   25. Contributing Insurance .......................................................................................................... 31
   26. Underlying Insurance ............................................................................................................ 31
   27. Excess Insurance .................................................................................................................. 31
   28. Service of Suit Clause (NMA 1998) ....................................................................................... 31
   29. Assistance and Co-operation ................................................................................................ 32
   30. Non-Vitiation .......................................................................................................................... 32
   31. Bankruptcy and Insolvency ................................................................................................... 33
   32. Permission to Issue 'Verification of Insurance' Clause .......................................................... 33
   33. Lenders Loss Payable Clause ............................................................................................... 33
   34. Inspection and Audit .............................................................................................................. 35
   35. Permission ............................................................................................................................. 35
   36. Due Diligence ........................................................................................................................ 35
   37. Abandonment ........................................................................................................................ 35
   38. Assignment............................................................................................................................ 36
   39. Conflict of Wording ................................................................................................................ 36

18/19 All Risk Property Damage including Time Element                                                                                             Table of Contents
                                                                                                                                                      Page 3 of 41
                                                                                                                                                                12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 25 of 62
                                                                                                                                         No. 2018PESPROP


   40. Titles of Paragraphs .............................................................................................................. 36
   41. Cancellation Clause .............................................................................................................. 36
   42. Electronic Data Exclusion (NMA 2914 Amended) ................................................................. 36
   43. Electronic Date Recognition Exclusion (NMA 2802) ............................................................. 37
   44. Law Practice and Jurisdiction ................................................................................................ 38
   45. Institute Radioactive Contamination, Chemical, Biological, Bio-Chemical And
       Electromagnetic Weapons Exclusion Clause (CL 370) ......................................................... 38
   46. Mold Exclusion ...................................................................................................................... 39
   47. Conformity Clause ................................................................................................................. 39

ENDORSEMENTS ........................................................................................................................... 40
   1.      War and Terrorism Exclusion Clause (NMA 2918, 08/10/01) ............................................... 40
   2.      U.S. Terrorism Risk Insurance Act of 2002 as Amended – Not Purchased Clause
           (LMA 5092, 21/12/07)............................................................................................................ 40
   3.      Loss Payee / Mortgagee – Merrill Lynch Commodities, Inc. ................................................. 41
   4.      Loss Payee / Mortgagee – ICBC Standard Bank PLC .......................................................... 41




18/19 All Risk Property Damage including Time Element                                                                                             Table of Contents
                                                                                                                                                      Page 4 of 41
                                                                                                                                                                12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 26 of 62
                                                                                                                                         No. 2018PESPROP




                                              SECTION I – PHYSICAL DAMAGE

1.          PROPERTY INSURED

            This Section of the Policy insures Real and Personal Property of the Insured of every kind
            and description, including, but not limited to:

            a)           real and personal property owned by the Insured or in which the Insured has an
                         insurable interest or is responsible to insure, including, but not limited to, vehicles
                         licensed for highway use while on insured premises, mobile equipment, contractors
                         equipment, underground gas (working gas and cushion gas), railroad rolling stock,
                         dams and dikes as scheduled, civil works, flues, flumes, drains and spillways (both
                         above and below ground), underground pipelines, river crossings, jetties, docks, fine
                         arts, signs, and glass;

            b)           real and personal property of others in the Insured's care, custody or control;

            c)           real and personal property of the Insured in the care, custody or control of others;

            d)           personal property of officers, directors, and employees of the Insured whilst on
                         premises of the Insured;

            e)           real and personal property held by the Insured in trust or on commission or on
                         consignment or on joint account with others; or sold but not delivered; for which the
                         Insured may be legally liable or has assumed liability to insure;

            f)           property for which the Insured is required to insure or is under obligation to insure
                         including property which the Insured is legally liable to insure under Joint Venture or
                         Partnership property;

            g)           improvements and betterments in buildings not owned by the Insured;

            h)           property whilst in the due course of Transit; and

            i)           crude petroleum and its products, products of natural gas, or other minerals, after
                         initial recovery above ground; and all other products held for sale, (including products
                         used in the manufacturing and packaging thereof), hereinafter referred to as Stock.


2.          PROPERTY EXCLUDED

            This Section of the Policy does not cover physical loss or damage to the following properties:

            a)           accounts, bills, currency, deeds, aircraft, satellites, furs, jewelry, precious and semi-
                         precious stones and precious metals (except when used in catalysts or in equipment);

            b)           crops, standing timber, or animals;




18/19 All Risk Property Damage including Time Element                                                                              Section I – Physical Damage
                                                                                                                                                   Page 5 of 41
                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 27 of 62
                                                                                                                                         No. 2018PESPROP


            c)           land, except earthen dams, dikes, cooling canals, and the capital value of
                         improvements to land;

            d)           personal property while in due course of ocean marine transit;

            e)           crude oil, natural gas or other minerals, which in situ, prior to recovery above ground;

            f)           watercraft;

            g)           owned electrical transmission lines, distribution lines, towers and poles except those
                         situated not more than one thousand (1,000) feet from premises insured hereunder;

            h)           Nuclear Power plants, including all auxiliary property on a Nuclear Site;

            i)           Property located offshore or beyond the shoreline (in Gulf of Mexico off Texas and
                         Louisiana, “offshore and beyond the shoreline” is to seaward of the inland edge of the
                         Lease Block of the Plane Coordinate System, as defined on United States
                         Department of the Interior, Bureau of Land Management Offshore Leasing Maps.
                         Elsewhere, offshore shall mean the sea coasts of United States including Alaska),
                         except that structures (and their contents) extending from land or shore are not to be
                         considered as offshore;

            j)           underground mines and any property contained therein.


3.          PERILS INSURED

            This Section of the Policy insures all risks of direct physical loss or damage occurring during
            the Term of Insurance to Property Insured except as excluded herein.


4.          PERILS EXCLUDED

            This Section of the Policy does not insure against:

            a)           loss of use, delay or loss of market (except as covered elsewhere herein);

            b)           any fraudulent or dishonest act or acts, or infidelity committed alone or in collusion
                         with others;

                         (1)          by any proprietor, partner, director, trustee, officer or employee of the Insured,
                                      whether or not such acts are committed during regular business hours; or

                         (2)          by any proprietor, partner, director, trustee, or officer of any proprietorship,
                                      partnership, corporation or association (other than a common carrier)
                                      engaged by the Insured to render any service or perform any act in connection
                                      with property insured under this Policy;

                         however, this exclusion shall not apply to physical loss or damage resulting from
                         fraudulent or dishonest act or acts, or infidelity of the parties referred to in (1) and (2)
                         above, but theft by such parties is not insured.


18/19 All Risk Property Damage including Time Element                                                                              Section I – Physical Damage
                                                                                                                                                   Page 6 of 41
                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 28 of 62
                                                                                                                                         No. 2018PESPROP


            c)           mysterious disappearance, or loss or shortage disclosed on taking inventory or audit,
                         except as provided elsewhere herein;

            d)           faulty or defective workmanship, material, construction or design;

            e)           gradual deterioration, depletion, rust or gradual corrosion; ordinary wear and tear;
                         inherent vice or latent defect;

            The exclusions of faulty or defective workmanship, material, construction or design and
            inherent vice or latent defect, shall not apply to the mechanical or electrical breakdown of an
            Object; however, Insurers shall not be liable for the costs of rectifying or making good such
            faulty or defective workmanship, material, construction or design.

            f)           gradual settling, cracking, shrinking, bulging, or expansion of pavements,
                         foundations, walls, floors, or ceilings;

            g)           insects or vermin damage;

            With respect to d) through g) above, it is understood and agreed that if physical damage not
            excluded by this Policy results, then only that resulting loss or damage is insured.

            h)           any loss or damage arising directly or indirectly from confiscation, nationalization or
                         expropriation;

            i)           (1)          asbestos material removal unless the asbestos itself is damaged by a peril
                                      insured by this Policy;

                         (2)          demolition or increased cost of reconstruction, repair, debris removal or loss
                                      of use necessitated by the enforcement of any law or ordinance regulating
                                      asbestos material;

                         (3)          any governmental direction or request declaring that asbestos material
                                      present in or part of or utilized on any undamaged portion of the Insured’s
                                      property can no longer be used for the purpose for which it was intended or
                                      installed and must be removed or modified;

            j)           any loss or damage caused by nuclear reaction, nuclear radiation, or radioactive
                         contamination, all whether controlled or uncontrolled, and whether such loss be direct
                         or indirect, proximate, or remote or be in whole or in part caused by, contributed to,
                         or aggravated by the peril(s) insured against in the Policy except:

                         if fire ensues, liability is specifically assumed for direct loss by such ensuing fire but
                         not including any loss due to nuclear reaction, nuclear radiation, or radioactive
                         contamination;

                         the Insurers shall be liable for physical loss or damage caused by sudden and
                         accidental radioactive contamination including resultant radiation damage, for each
                         occurrence, from material used or stored or from processes conducted on insured
                         premises, provided, at the time of loss, there is neither a nuclear reactor capable of
                         sustaining nuclear fission in a self-supporting chain reaction nor any new or used
                         nuclear fuel on the insured premises;


18/19 All Risk Property Damage including Time Element                                                                              Section I – Physical Damage
                                                                                                                                                   Page 7 of 41
                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 29 of 62
                                                                                                                                         No. 2018PESPROP


            k)           this Policy does not cover loss or damage directly or indirectly occasioned by,
                         happening through or in consequence of war, invasion, acts of foreign enemies,
                         hostilities (whether war be declared or not), civil war, rebellion, revolution,
                         insurrection, military or usurped power or confiscation or nationalization or requisition
                         or destruction of or damage to property by or under the order of any government or
                         public or local authority (NMA 464);

            l)           loss, damage, costs or expenses in connection with any kind or description of
                         seepage and/or pollution and/or contamination, direct or indirect, arising from any
                         cause whatsoever.

                         NEVERTHELESS if a peril not otherwise excluded from this Policy ensues directly or
                         indirectly from seepage and/or pollution and/or contamination, then any physical loss
                         or damage insured under this Policy arising directly from that ensuing peril shall
                         (subject to the terms, conditions and limitations of the Policy) be covered.

                         However, if the insured property is the subject of direct physical loss or damage for
                         which Insurers have paid or agreed to pay then this Policy (subject to its terms,
                         conditions and limitations) insures against direct physical loss or damage to the
                         Property Insured caused by resulting seepage and/or pollution and/or contamination.

                         In such case, the Insured shall give notice to the Insurers of intent to claim NO LATER
                         THAN TWELVE (12) MONTHS AFTER THE DATE OF THE ORIGINAL PHYSICAL
                         LOSS OR DAMAGE).

            m)           Earthquake in California, Hawaii, Alaska, or Puerto Rico.


5.          VALUATION

            At the time of loss, the basis of valuation will be as stated below or herein.

            a)           (1)          Real and Personal Property: The Replacement Cost, except Actual Cash
                                      Value if not repaired or replaced,

                         (2)          Catalysts: Actual Cash Value taking into account the remaining use of life.

            b)           Raw materials, supplies, commodities and other merchandise not manufactured by
                         the Insured: The Replacement Cost, unless contracted for sale to others, in which
                         case at the greater of the contract selling price or the replacement cost.

            c)           Stock in process: The value of raw materials and labor expended plus the proper
                         proportion of overhead charges and profit.

            d)           Finished goods manufactured by the Insured: The regular cash selling price at the
                         location where the loss occurs, less all discounts and charges to which the
                         merchandise would have been subject had no loss occurred.

            e)           Stipulated Loss Value: where the Insured is contractually obligated to insure specific
                         property for a stipulated loss amount, then in the event of a loss, this Policy will provide
                         for the stipulated loss value regardless of whether such property is replaced.
                         However, in no event shall this amount exceed the Replacement Cost Value of such

18/19 All Risk Property Damage including Time Element                                                                              Section I – Physical Damage
                                                                                                                                                   Page 8 of 41
                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 30 of 62
                                                                                                                                         No. 2018PESPROP


                         property (plus in addition the covered cleanup costs). In the event of a loss up to
                         USD 250,000,000, regardless whether the affected property is replaced, the loss
                         settlement will be on replacement cost basis. In the event of a loss in excess of
                         USD 250,000,000 and the insured does not replace the affected property, the loss
                         settlement will be on the basis of Actual Cash Value with a minimum of
                         USD 250,000,000

            f)           Repairs Performed by Owned Facilities: It is understood and agreed that
                         reimbursement for facilities owned by or under the control of the Insured that perform
                         repair work shall include normal and reasonable overhead expenses.

            g)           Brands and Labels: In case of insured physical loss or damage to property bearing a
                         brand or trademark, or the sale of which in any way carries or implies the guarantee
                         or the responsibility of the manufacturer or Insured, the salvage value of such
                         damaged property shall be determined after removal and/or re-identifying in the
                         customary manner of all such brands or trademarks or other identifying
                         characteristics, the cost of such removal being included as part of the loss.

            h)           Pair and Set: For any articles that are part of a pair or set, the measure of damage
                         to such article or articles shall be, at the Insured’s option:

                         (1)          the reasonable and fair proportion of the value of the pair or set, giving
                                      consideration to the importance of said article or articles. In no event shall
                                      such loss or damage be construed to mean total loss of the pair or set; or

                         (2)          the full value of the pair or set, provided that the Insured surrenders the
                                      remaining article or articles of the pair or set to the Insurers.

            i)           Valuable Papers and Records: Notwithstanding any provision to the contrary within
                         the Policy or any endorsement thereto, it is understood and agreed that should
                         valuable papers insured by this Policy suffer physical loss or damage insured by this
                         Policy, then the basis of valuation shall be the cost to repair, replace or restore such
                         media to the condition that existed immediately prior to such loss or damage, including
                         the cost of reproducing any valuable papers.


6.          DEFINITIONS

            Wherever the following words are used in this Policy, the following definitions will apply:

            a)           Actual Cash Value

                         The Replacement Cost less deduction for physical depreciation.

            b)           Finished Stock

                         Stock processed or manufactured by the Insured, which in the ordinary course of the
                         Insured’s business, is ready for packing, shipment or sale.

            c)           Mechanical and Electrical Breakdown

                         That form of Occurrence that is an Accident to an Object, further defined below as:

18/19 All Risk Property Damage including Time Element                                                                              Section I – Physical Damage
                                                                                                                                                   Page 9 of 41
                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 31 of 62
                                                                                                                                         No. 2018PESPROP


                         (1)          Accident

                                      The term Accident shall mean:

                                      a.           a sudden and accidental breakdown of an Object, or any part thereof,
                                                   which manifests itself at the time of its occurrence by physical damage
                                                   to the Object that necessitates repair or replacement of the Object or
                                                   part thereof;

                                      but Accident shall not mean:

                                      b.           the breakdown of any structure or foundation supporting the Object, or
                                                   any part thereof.

                                      If an initial Accident causes other Accidents, all will be considered “One
                                      Accident”. All Accidents at any one location which manifest themselves at the
                                      same time and are the result of the same cause will be considered “One
                                      Accident.”

                         (2)          Object

                                      The term Object shall mean:

                                      a.           any boiler, pressure vessel, refrigeration system or any piping and
                                                   accessory equipment or;

                                      b.           any electrical or mechanical apparatus used for the generation,
                                                   transmission, or utilization of mechanical or electrical power;

                                      which has been installed, fully tested and contractually accepted by the
                                      Insured and which is being or has been operated at the insured location, in
                                      the capacity for which it was designed, as part of the Insured’s normal
                                      production process or processes.

                         This Definition shall not apply to loss caused by or resulting from:

                         (1)          fire concomitant with or following an Accident or from the use of water or other
                                      means to extinguish fire, or

                         (2)          fire outside any electrical machine or electrical apparatus concomitant with or
                                      following an Accident or from the use of water or other means to extinguish
                                      fire; or

                         (3)          an Accident caused directly or indirectly by fire or from the use of water or
                                      other means to extinguish fire; or

                         (4)          Flood, Earthquake Shock, wind hail, weight of ice or snow, freezing caused
                                      by cold weather, or lightning.




18/19 All Risk Property Damage including Time Element                                                                              Section I – Physical Damage
                                                                                                                                                  Page 10 of 41
                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 32 of 62
                                                                                                                                         No. 2018PESPROP


            d)           Pollutants

                         Any solid, liquid, gaseous or thermal irritant or contaminant including, but not limited
                         to, any material designated as a ‘hazardous substance’ by the United States
                         Environmental Protection Agency or as a ‘hazardous material’ by the United States
                         Department of Transportation, or defined as a ‘toxic substance’ by the Canadian
                         Environmental Protection Act for the purposes of Part II of that Act, or any substance
                         designated or defined as toxic, dangerous, hazardous or deleterious to persons of the
                         environment under any other law, ordinance or regulation; and the presence,
                         existence, or release of anything which endangers or threatens to endanger the
                         health, safety or welfare of persons or the environment.

            e)           Raw Stock

                         Materials in the state in which the Insured receives them for the conversion by the
                         Insured into finished stock.

            f)           Replacement Cost

                         The amount it would take to repair or replace the damaged or destroyed property with
                         materials of like kind and quality, without deduction for depreciation or obsolescence
                         and including the Insured’s overhead, and normal and customary profit should the
                         Insured participate in the repair or replacement of damaged property, all determined
                         at the time and place of loss, it being understood that subject to the Insurers' limit of
                         liability not exceeding the Replacement Cost:

                         (1)          the Insured shall have the option to rebuild or replace the insured property by
                                      a construction or type superior to or more extensive than its condition when
                                      new;

                         (2)          the Insured shall have the option of replacement with electrical and
                                      mechanical equipment having technological advantages and/or representing
                                      an improvement in function and/or forming part of a program or system
                                      enhancement. The Insurers shall be allowed to dispose of, as salvage, any
                                      non-proprietary property deemed unusable by the Insured;

                         (3)          the Insured may elect to replace the Real Property lost, damaged, or
                                      destroyed at an alternative site;

                         provided that the above provisions shall not serve to increase the liability of the
                         Insurers for loss hereunder.

            g)           Salvage Value

                         Stated value by the Insured for equipment that is idle.

            h)           Stock in Process

                         Raw stock which has undergone any aging, seasoning, mechanical or other process
                         of manufacture, but which has not become finished stock.



18/19 All Risk Property Damage including Time Element                                                                              Section I – Physical Damage
                                                                                                                                                  Page 11 of 41
                                                                                                                                                            12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 33 of 62
                                                                                                                                         No. 2018PESPROP




                                    SECTION II – TIME ELEMENT COVERAGE

1.          BUSINESS INTERRUPTION

            This Section of the Policy covers actual loss sustained by the Insured resulting from the
            necessary interruption of business caused by direct physical loss or damage, by a peril
            insured against, to property insured herein, occurring during the Term of Insurance.


2.          EXTRA EXPENSE

            In case of direct physical loss of or damage to property insured hereunder occurring during
            the Term of Insurance, this Section of the Policy will also indemnify the Insured for Extra
            Expenses necessarily incurred by the Insured in continuing as nearly as practicable Normal
            business activities, providing always that such loss or damage was caused by an insured
            peril.


3.          CONTINGENT BUSINESS INTERRUPTION AND CONTINGENT EXTRA EXPENSE

            This Section of the Policy is extended to cover within the Limits of Liability the loss resulting
            from the necessary interruption of business and/or Extra Expense necessarily incurred due
            to direct physical loss or damage to or destruction of property of a type not otherwise excluded
            by this Policy of:

            a)           the facilities of direct suppliers of the Insured;

            b)           the facilities of direct receivers or distributors or customers of the Insured;

            c)           the facilities of transport companies not owned or operated by the Insured;

            Except this coverage shall not include the loss of business income or extra expense of a
            trading operation.


4.          INTERDEPENDENCIES

            This Section of the Policy covers the loss resulting from the necessary interruption of
            business and/or Extra Expense as insured against hereunder sustained within and among
            companies or corporations owned, controlled or which are subsidiaries of the Insured or joint
            ventures or partnerships, in which the Insured has an interest and which are insured
            hereunder.


5.          EXPENSES TO REDUCE LOSS

            This Section of the Policy also covers such expenses as are necessarily incurred for the
            purpose of reducing loss under this Policy and such expenses, in excess of Normal, as would
            necessarily be incurred in replacing any finished stock used by the Insured to reduce loss


18/19 All Risk Property Damage including Time Element                                                                   Section II – Time Element Coverage
                                                                                                                                              Page 12 of 41
                                                                                                                                                        12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 34 of 62
                                                                                                                                         No. 2018PESPROP


            under this Policy; but in no event shall the aggregate of such expenses exceed the amount
            by which the loss under this Policy is thereby reduced.


6.          INGRESS/EGRESS

            This Section of the Policy also covers the loss resulting from the necessary interruption of
            business and/or Extra Expense at a location owned or operated by the Insured, at which
            ingress and/or egress is prevented or restricted due to physical loss or damage caused by a
            Peril Insured hereunder, at the location to which ingress and/or egress is prevented or within
            one (1) statute mile thereof, for a period not to exceed the sublimit stated in the Declarations.

            This coverage extension shall also apply to ingress and/or egress which is prevented during
            any applicable waiting period to the extent that such actions cause an increase in the amount
            of time after the waiting period during which business is interrupted.


7.          TAX TREATMENT OF TIME ELEMENT LOSS PROCEEDS

            It is agreed this Section of the Policy covers the loss, if any, sustained by the Insured resulting
            from the tax treatment of Time Element loss proceeds which differ from the tax treatment of
            profits that would have been earned by the Insured had no loss occurred.


8.          BASIS OF RECOVERY

            a)           Recovery in the event of loss hereunder shall be the actual loss sustained by the
                         Insured directly resulting from such interruption of business, but not exceeding the
                         reduction in gross earnings less charges and expenses which do not necessarily
                         continue during the interruption of business, not exceeding the Period of Indemnity
                         as defined herein. Due consideration shall be given to:

                         (1)          the continuation of normal charges and expenses, including payroll expense,
                                      to the extent necessary to resume operations of the Insured with the same
                                      quality of service which existed immediately preceding the loss; and

                         (2)          as respects property insured hereunder while in the course of construction,
                                      erection, installation or assembly, the available experience of the business
                                      after completion of the construction, erection, installation or assembly.

            b)           It is a condition of the insurance under this Section II that if the Insured could reduce
                         the loss resulting from the interruption of business by:

                         (1)          complete or partial resumption of operation of the property herein described,
                                      whether damaged or not, or

                         (2)          making use of Raw Stock, Stock in Progress or Finished Stock at the locations
                                      described herein or elsewhere, or

                         (3)          making use of Merchandise at the locations described herein or elsewhere, or

                         (4)          making use of other property at the locations described herein or elsewhere,

18/19 All Risk Property Damage including Time Element                                                                   Section II – Time Element Coverage
                                                                                                                                              Page 13 of 41
                                                                                                                                                        12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 35 of 62
                                                                                                                                         No. 2018PESPROP


                         Such reduction shall be taken into account in arriving at the amount of loss hereunder.

                         Notwithstanding any provisions to the contrary,

                         (1)          gross earnings coverage based upon loss of production at the impacted
                                      refinery shall be valued with the prevailing daily market pricing during the
                                      interruption of the business.

                         (2)          if as a result of the loss, other refineries increase production and realize
                                      incremental earnings during the Period of Indemnity, such incremental
                                      earnings shall be credited against the BI claim value at the impacted refinery.

                         (3)          additional revenue generated by non-impacted facilities (other than the
                                      amount specified in item 2 above) resulting from increased commodity market
                                      pricing during the Period of Indemnity shall not be used to offset the value of
                                      the claim.

            c)           Extra Expense

                         Extra Expense means the total cost of conducting the Insured's business during the
                         period of restoration which exceeds the cost of conducting such business that would
                         have been incurred had no loss occurred, but excluding

                         (1)          any direct or indirect expense for physical property unless incurred to reduce
                                      Extra Expense loss, and then not to exceed the amount by which such loss is
                                      reduced with due consideration for the salvage value of such property, and

                         (2)          any loss of Gross Earnings.


9.          RESUMPTION OF OPERATIONS

            It is a condition of this insurance that if the Insured could reduce the loss resulting from the
            interruption of business,

            a)           by complete or partial resumption of operation of the property herein described,
                         whether damaged or not, or

            b)           by making use of other property at the location of the loss or damage or elsewhere,
                         or

            c)           by making use of Stock (Raw, In Process or Finished) at the location of the loss or
                         damage or elsewhere,

            then such reduction shall be taken into account in arriving at the amount of loss hereunder.


10.         DEFINITIONS

            a)           Gross Earnings

                         For the purpose of this insurance, "Gross Earnings" are defined as the sum of:

18/19 All Risk Property Damage including Time Element                                                                   Section II – Time Element Coverage
                                                                                                                                              Page 14 of 41
                                                                                                                                                        12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 36 of 62
                                                                                                                                         No. 2018PESPROP


                         (1)          The total net sales value of production

                         (2)          Total net sales of merchandise, and

                         (3)          Other earnings derived from operations of the business;

                         less the cost of:

                         (1)          raw stock from which such production is derived,

                         (2)          supplies consisting of materials consumed directly in the conversion of such
                                      raw stock, or in supplying the services sold by the Insured, but limited to the
                                      cost of materials consumed that do not continue under contract.

                         (3)          Merchandise sold, including packaging materials therefore, and

                         (4)          Service(s) purchased from outsiders (not employees of the Insured) for resale
                                      which do not continue under contract.

                         No other costs shall be deducted in determining gross earnings.

            b)           Normal

                         The condition that would have existed had no loss occurred.

            c)           Period of Indemnity

                         The period of time commencing with the date of the direct physical loss or damage
                         but not exceeding the length of time as would be required, with the exercise of due
                         diligence and dispatch, to rebuild, repair or replace the lost, destroyed or damaged
                         property and not limited by the expiration of this Policy. However, Insurers’ liability
                         for loss shall not exceed a period of indemnity of twenty-four (24) months after
                         application of the Retentions.


11.         EXCLUSIONS

            a)           Non-availability of funds for the repair or replacement of lost or damaged property
                         Import, export, or customs restrictions or regulations;

            b)           Suspension, lapse or cancellation of any contract, permit, lease, license, steam sales
                         agreement, or power sales agreement;

            c)           Failure of any Insured to obtain, maintain or extend any contract, permit, lease,
                         license, steam sales agreement, or power purchase agreement;

            d)           Failure of any Insured to use due diligence and dispatch in restoring the damaged
                         property to the condition existing immediately prior to loss or damage;

            e)           Interference at an insured location caused by boycott, striker or other persons
                         involved with building repairing, replacing, manufacturing, or supplying the property
                         insured or services thereof;

18/19 All Risk Property Damage including Time Element                                                                   Section II – Time Element Coverage
                                                                                                                                              Page 15 of 41
                                                                                                                                                        12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 37 of 62
                                                                                                                                         No. 2018PESPROP


            f)           Loss occasioned by the failure or inability to collect amounts from customers for work
                         performed or services provided;

            g)           Any loss during any period in which goods would not have been produced or
                         operations or services would not have been maintained, for any loss or reason other
                         than direct physical loss or damage resulting from covered causes of loss.




18/19 All Risk Property Damage including Time Element                                                                   Section II – Time Element Coverage
                                                                                                                                              Page 16 of 41
                                                                                                                                                        12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 38 of 62
                                                                                                                                         No. 2018PESPROP




                                      SECTION III – COVERAGE EXTENSIONS

Unless stated otherwise, the following coverage extensions apply to both physical damage and time
element, and are part of the overall Policy limit. Some coverage extensions are subject to sublimits
as stated in the Declarations.


1.          ACCOUNTS RECEIVABLE

            It is understood and agreed that this Policy covers accounts receivable due the Insured from
            customers provided the Insured is unable to effect collection thereof as a result of physical
            loss or damage to records of accounts receivable caused by an insured peril up to the sublimit
            stated in the Declarations.

            When there is proof that a loss to records of accounts receivable has occurred but the Insured
            cannot more accurately establish the total amount of accounts receivable outstanding as of
            the date of such loss, the amount will be computed as follows:

            a)           the monthly average of accounts receivable during the last available twelve months,
                         together with collection expenses in excess of normal collection costs and made
                         necessary because of such loss or damage and reasonable expenses incurred in re-
                         establishing records of accounts receivable following such loss or damage, will be
                         adjusted in accordance with the percentage increased or decreased in the twelve
                         months average of monthly gross revenues which may have occurred in the interim;

            b)           the monthly average of accounts receivable thus established will be further adjusted
                         in accordance with any demonstrable variance from the average for the particular
                         month in which the loss occurred due consideration also being given to the normal
                         fluctuations in the amount of accounts receivable within the fiscal month involved.

            There will be deducted from the total amount of accounts receivable, however established,
            the amount of such accounts evidenced by records not lost or damaged, or otherwise
            established or collected by the Insured, and an amount to allow for probable bad debts which
            would normally have been uncollectible by the Insured.


2.          AMMONIA CONTAMINATION COVERAGE

            The Insurer’s liability for loss, including salvage expense, with respect to damage by
            ammonia contacting or permeating property under refrigeration or in process requiring
            refrigeration, resulting from an Accident to an Object.


3.          CIVIL/MILITARY AUTHORITY

            Notwithstanding anything contained in this section, it is understood and agreed that property
            which is insured under this Policy is also covered against the risk of damage or destruction
            by civil or military authority during a conflagration and for the purpose of retarding same, up
            to the sublimit stated in the Declarations.

18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 17 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 39 of 62
                                                                                                                                         No. 2018PESPROP


            In addition, this Policy is extended to include the actual loss resulting from the Time Element
            loss, occurring during the period of time, not exceeding the sublimit stated in the Declarations,
            while access to any premises of the Insured is prohibited by order of civil or military authority
            or by OSHA, USEPA, or CSB, but only when such order is given as a direct result of physical
            damage, from a peril insured against, to property on or within one (1) statute mile of the
            Insured’s premises.

            This coverage extension shall also apply to orders of civil, governmental or military authorities
            during any applicable waiting period to the extent that such actions cause an increase in the
            amount of time after the waiting period during which business is interrupted.


4.          CLAIM PREPARATION EXPENSE

            It is understood and agreed that this Policy covers expenses incurred by the Insured's
            auditors or consultants for producing and certifying particulars or details of the Insured's
            business required by Insurers in order to arrive at the amount of loss payable under this
            Policy. Such expenses shall be limited to the sublimit stated in the Declarations, excluding
            expenses of public adjusters or attorneys.


5.          COURSE OF CONSTRUCTION

            This Policy will provide automatic coverage for property of any kind and description in the
            course of construction, installation, repair, renovation and the like, at existing locations or
            new locations where such is of an incidental nature, including coverage for third party projects
            where such work is carried out by or on behalf of the Insured. Incidental shall be understood
            to mean jobs where the total contract value does not exceed the sublimit stated in the
            Declarations, per location. In the event of coverage being required for jobs in excess of the
            sublimit stated in the Declarations, information, including contract period and any testing
            period is to be provided to Insurers for their consideration and agreement prior to
            commencement of the contract.

            Coverage shall also include, but not be limited to, acid boil-out, mechanical, aerostatic,
            hydrostatic and pneumatic testing procedures and shall also include all types of facility or
            partial testing of units consisting principally of, but not limited to, gas pipelines, compressor
            stations, and turbine generator and boiler units. The interest of contractors and/or sub-
            contractors is hereby assumed for work being performed for the Insured including temporary
            structures, tools, equipment and materials incidental to such work.

            Coverage under this extension excludes the loss of potential Gross Earnings, otherwise
            known as Delay in Start Up or Advance Loss of Profits.

            Coverage under this extension applies until substantial completion or date of commercial
            operations at which point coverage applies elsewhere herein.

            It is understood and agreed that maintenance and turnaround work performed by the Insured
            and the Insured’s contractors shall be considered operational property risk, and shall not be
            limited by this coverage extension.




18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 18 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 40 of 62
                                                                                                                                         No. 2018PESPROP


6.          DEBRIS REMOVAL

            Nothing contained in this Clause shall override any seepage and/or pollution and/or
            contamination exclusion or any radioactive contamination exclusion or any other exclusion
            applicable to this Policy. The inclusion of this Clause shall in no event increase the limit of
            liability of Insurers under this Policy or any endorsement applicable to this Policy.

            a)           In the event of insured physical loss or damage to property for which Insurers agree
                         to pay hereunder or which, but for the application of a retention or underlying amount
                         they would agree to pay, this Policy also insures, subject to the limitations below and
                         the terms and conditions of the Policy, the expense;

                         (1)          which is reasonable and necessarily incurred by the Insured in the removal,
                                      from the premises of the Insured at which the insured physical loss or damage
                                      occurred, of debris which results from such loss or damage to insured
                                      property, or debris of property which is not insured hereunder that is
                                      windblown, waterborne or otherwise deposited on the Insured’s premises, up
                                      to the sublimit stated in the Declarations; and

                         (2)          of which the Insured becomes aware and advises the amount to Insurers
                                      hereon within one year of the commencement of such loss or damage;

            b)           The maximum amount of expense recoverable hereunder for removal of debris shall
                         be the sublimit stated within the Declarations.


7.          DEMOLITION AND INCREASED COST OF CONSTRUCTION DUE TO LAW OR
            ORDINANCE

            In the event of physical loss or damage insured under this Policy that causes the enforcement
            of any law or ordinance in force at the time of such loss or damage regulating the construction
            or repair of damaged facilities, Insurers shall also be liable for the following in any one
            occurrence up to the sublimit stated in the Declarations:

            a)           the increased cost of demolishing the undamaged facility including the cost of clearing
                         the site;

            b)           the increased cost of rebuilding the damaged and the demolished undamaged
                         Property Insured on the same or another site in a manner to fully satisfy the minimum
                         requirement of such law or ordinance; and

            c)           any Time Element coverages afforded by this Policy arising out of the additional time
                         required to comply with said law or ordinance.


8.          DEMURRAGE

            This Policy covers demurrage charges incurred by the Insured as a result of a delay in loading
            or unloading of vessels, containers, rail cars or other transportation or storage mediums due
            to physical loss as insured by this Policy, subject to the sublimit stated in the Declarations.
            The term “demurrage” is defined as the additional cost of expense incurred by the Insured or
            the Insured’s loss of dispatch credit.

18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 19 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 41 of 62
                                                                                                                                         No. 2018PESPROP


9.          EXPEDITING EXPENSE

            This Policy shall also pay the Insured for the reasonable extra cost of temporary repair and
            of expediting the repair of such damaged property of the Insured, including overtime and the
            extra cost of express or other rapid means of transportation, and the cost of installation and
            removal of spare equipment, subject to the sublimit stated within the Declarations.


10.         FINE ARTS

            This Policy covers physical loss or damage to Fine Arts by a peril insured against by this
            Policy. Fine Arts means any work of art, including but not limited to, paintings, etchings,
            pictures, rare books, manuscripts, tapestries, valuable rugs, statuary marbles, bronzes,
            antique furniture, antique silver, coins and coin collections, jewelry, porcelains, rare glass,
            and bric-a-brac of rarity, historical value or artistic merit. Recovery will be on the basis of the
            fine arts appraised value or fair market value, whichever is greater up to the sublimit stated
            in the Declarations.


11.         FIRE BRIGADE CHARGES AND EXTINGUISHING EXPENSES

            If property insured is destroyed or damaged by a peril insured against hereunder, this Policy
            shall cover:

            a)           fire brigade charges and other extinguishing expenses for which the Insured may be
                         assessed; and

            b)           the cost of fire extinguishing materials and/or equipment expended, lost or destroyed;

            subject to the sublimit stated in the Declarations.


12.         HAZARDOUS SUBSTANCES

            If, as a result of an Occurrence insured hereunder, any property insured by this Policy is
            damaged, contaminated or polluted by a substance declared by an authorized governmental
            agency to be hazardous to health, then Insurers shall be liable under this Policy and any of
            its endorsements, for the additional expenses incurred for cleanup, repair or replacement,
            and/or disposal of such damaged, contaminated or polluted property. As used here,
            additional expenses shall mean expenses incurred beyond those for which Insurers would
            have been liable if no substance, so declared as hazardous to health, had been invoiced in
            the Occurrence.


13.         IMPOUNDED WATER

            In the event that water, used as a raw material or for other purposes, stored behind dams or
            in reservoirs, is released from storage as a result of damage to, or destruction of, such dam,
            reservoir, or equipment connected therewith, by any peril insured against, this Policy covers
            the loss, as insured by this Policy, resulting directly from lack of adequate water supply from
            such sources to the Insured's premises.


18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 20 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 42 of 62
                                                                                                                                         No. 2018PESPROP


14.         IMPROVEMENTS AND BETTERMENTS

            This Policy shall cover loss or damage, if any, to improvements and betterments to buildings.
            In the event of loss or damage, this Company agrees to accept and consider the Insured in
            the position of sole and unconditional owner of improvements and betterments for any
            contract or lease the Insured may have made to the contrary notwithstanding.


15.         LEASEHOLD INTEREST

            In the event of physical loss or damage insured herein during the Term of Insurance to real
            property, which is leased by the Insured, subject to the sublimit stated in the Declarations,
            this Policy is extended as follows:

            a)           If as a result of such loss or damage the property becomes wholly untenantable or
                         unusable and the lease agreement requires continuation of the rent, the Insurers shall
                         indemnify the Insured for the actual rent payable for the unexpired term of the lease;
                         or

            b)           if as a result of such loss or damage the property becomes partially untenantable or
                         unusable and the lease agreement requires continuation of the rent, the Insurers shall
                         indemnify the Insured for the proportion of the rent applicable thereto; or

            c)           if as a result of such loss or damage the lease is canceled by the lessor pursuant to
                         the lease agreement or by operation of law, the Insurers shall indemnify the Insured
                         for its Lease Interest for the first three months following the loss or damage and for
                         its Net Lease Interest for the remaining unexpired term of the lease, provided that the
                         Insurers shall not be liable for any increase in the amount recoverable hereunder
                         resulting from the suspension, lapse or cancellation of any license, or from the Insured
                         exercising an option to cancel the lease; or from any act or omission of the Insured
                         which constitutes a default under the lease; and provided further that the Insured shall
                         use any suitable property or service owned or controlled by the Insured or obtainable
                         from another source to reduce the loss hereunder, the actual rent payable for the
                         unexpired term of the lease;

            Lease Interest is defined as the excess rent paid for the same or similar replacement property
            over the actual rent payable plus cash bonuses or advance rent paid (including maintenance
            or operating charges) for each month during the unexpired term of the Insured’s lease.

            Net Lease Interest is the sum, when placed at the interest rate on the day of the loss or
            damage and compounded annually, would equal the Lease Interest, less any amounts
            otherwise payable under this section, subject to the sublimit stated in the Declarations.


16.         NEWLY ACQUIRED LOCATIONS

            This Section is automatically extended to cover additional property and/or interests which
            may be acquired or otherwise become at the risk of the Named Insured during the period of
            this Policy.




18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 21 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 43 of 62
                                                                                                                                         No. 2018PESPROP


            If the reportable values exceed the sublimit amount stated in the Declarations of this policy;
            information is to be provided to Underwriters not later than ninety (90) days from the date the
            property and/or interests have become at the risk of the Named Insured. Underwriters agree
            to provide coverage for the full period that the property and/or interests are at the risk of the
            Named Insured, or for the remainder of the policy period. Underwriters reserve the right to
            charge an additional premium for Newly Acquired Property declared for such coverage at
            rates to be agreed. However this extension is not applicable to additional property and/or
            interests located in the State of California and locations within the New Madrid Fault Zone in
            the States of Illinois, Arkansas, Kentucky, Indiana, Mississippi, Missouri, or Tennessee.


17.         OFF PREMISES SERVICE INTERRUPTION

            This Policy is extended to cover the physical loss or damage to insured property and/or the
            time element loss as insured by this Policy, including consequential loss or damage
            therefrom, which is caused by a service interruption resulting from physical loss or damage
            by an insured peril to electric, steam, gas, water, telephone and other transmission lines and
            related plants, substations and equipment, all being the property of others not insured
            hereunder, whether located on or outside the Named Insured’s premises, up to the sublimit
            stated in the Declarations.


18.         POLLUTION CLEAN-UP (LAND & WATER) EXTENSION

            In consideration of the premium charged, subject to the sublimit stated in the declarations
            section, it is understood and agreed that this insurance is extended to indemnify the Insured
            for expenses actually incurred to cleanup and remove pollutants from land or water on the
            Insured’s premises, if the release, discharge or dispersal of pollutants is sudden and
            accidental and results from direct physical loss of or damage to insured property occurring
            during the Term of Insurance, caused by loss recoverable under this Policy. Such coverage
            is subject to the Insured discovering the physical loss or damage within seventy-two (72)
            hours of its occurring and reporting same to Insurers in writing within ninety (90) days of the
            physical loss or damage stating the specific site and time of the incident.


19.         PORT BLOCKAGE

            This Policy is extended to include, subject to the sublimit stated in the Declarations, loss
            resulting from:

            a)           vessels or conveyances being denied access to or egress from a Facility of the
                         Insured or a third party due to or arising out of physical loss of or physical damage to
                         any property, including, but not limited to, the sinking or abandonment of any vessel,
                         conveyance or other property which blocks access to or renders non-operation a
                         Facility;

            b)           delayed delivery or non-delivery of cargo, feedstock or other property resulting from:

                         (1)          foul berthing of a vessel or conveyance at a Facility;




18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 22 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 44 of 62
                                                                                                                                         No. 2018PESPROP


                         (2)          closure of a Facility by governmental or other authorities and/or the refusal of
                                      any such authority to allow a vessel or conveyance to enter and/or discharge
                                      cargo, feedstock and/or other property in the authority’s territorial waters
                                      and/or at any facility;

                         (3)          the refusal of a master to proceed into a Facility or through any area through
                                      which a vessel or conveyance must pass in order to reach Facility on the
                                      grounds that such Facility or area is dangerous, where the master’s decision
                                      is upheld at law or where the Underwriters agree that it would be upheld;

                         (4)          the emergency partial or total closure of any road, railway, bridge or other
                                      system of transportation by or under the lawful order of authority or under the
                                      lawful authority of any police, fire or other emergency service, which prevents
                                      access to or egress from any Facility.

            As used in this extension, the word “Facility” shall mean any port, terminal, dock, wharf, jetty
            or similar property or vessel loading or unloading facilities.


20.         PROFESSIONAL AND OTHER FEES

            This Policy includes, within the repair and/or replacement costs, the expenses of the Insured
            for architects, surveyors, consulting engineers, legal and other professional fees;
            contributions or other imposts payable to any government, local government or other
            statutory authority; and other fees necessarily and reasonably incurred in the reinstatement
            of the property insured consequent of its loss, destruction or damage by a peril insured
            against hereunder.


21.         RENTAL VALUE

            In case of insured physical loss of or damage to Property Insured, this Policy shall also
            indemnify the Insured within the Limits of Liability up to the sublimit stated in the Declarations
            for loss of rental value during the period of untenantability providing always that such loss or
            damage is caused by an insured peril and renders the property wholly or partially
            untenantable whether such property is rented or not.

            For the purpose of this insurance rental value is defined as the sum of:

            a)           the total anticipated gross rental income from tenant occupancy of the described
                         property;

            b)           the amount of all charges which are the legal obligation of the tenant(s) and which
                         would otherwise be obligations of the Insured; and

            c)           the fair rental value of any portion of said property which is occupied by the Insured.

            In determining rental value due consideration shall be given to the rental experience before
            the date of damage or destruction and the probable experience thereafter had no loss
            occurred.



18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 23 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 45 of 62
                                                                                                                                         No. 2018PESPROP


22.         TRANSIT

            This Policy insures physical loss or damage up to the sublimit stated in the Declarations to
            Property Insured while in transit by an insured peril (including general average and salvage
            charges) within the Territorial Limits as defined herein. In addition, the loss resulting from
            the necessary interruption of business and/or Extra Expense resulting from physical loss or
            damage to property in transit is covered.

            Transit means all shipments within and between the territory of this Policy, including
            intercoastal and inland waterways, but not ocean marine transit, by any means of
            conveyance, from the time the property is moved for purpose of loading and continuously
            thereafter while awaiting and during loading and unloading and in temporary storage,
            including temporary storage on any conveyance, including during deviation, delay and
            consignment until safely delivered into place of final destination.

            As respects this Transit Coverage:

            a)           the Insured may waive right(s) of recovery against private and contract carriers and
                         accept bills of lading or receipts from carriers, bailees, warehousemen, or processors
                         limiting their liability, but this transit insurance will not inure to the benefit of any carrier,
                         bailee, warehouseman or processor;

            b)           the Insurers agree to waive their rights of subrogation against consignees at the
                         option of the Insured for shipments made under F.O.B. or similar terms;

            c)           the Insured is not to be prejudiced by any agreements exempting lightermen from
                         liability;

            d)           seaworthiness of any vessel or craft is admitted between the Insurers and the Insured;


23.         UNSCHEDULED LOCATIONS

            It is understood and agreed that this Policy provides coverage for Property Insured while at
            miscellaneous unscheduled locations subject to the sublimit stated in the Declarations.
            Coverage is provided under this provision for the perils of Earthquake, Flood and Named
            Windstorm damage; however, subject to separate sublimit stated in the Declarations.
            Additionally, no Time Element coverage is provided under this provision.


24.         VALUABLE PAPERS AND RECORDS

            This Policy covers physical loss or damage to Valuable Papers and Records by a peril
            insured against, up to the sublimit stated in the Declarations. Valuable Papers means, but is
            not limited to, written, printed or otherwise inscribed documents and records, including books,
            maps, films, drawings, abstracts, deeds, mortgages, and manuscripts, but does not mean
            money or securities or electronic data processing media.




18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 24 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 46 of 62
                                                                                                                                         No. 2018PESPROP


25.         WATER DAMAGE

            The Insurer’s liability for loss, including salvage expense, with respect to damage by water
            contacting or permeating property under refrigeration or in process requiring refrigeration,
            resulting from an Accident to an Object.




18/19 All Risk Property Damage including Time Element                                                                      Section III – Coverage Extensions
                                                                                                                                               Page 25 of 41
                                                                                                                                                         12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 47 of 62
                                                                                                                                         No. 2018PESPROP




                                                         GENERAL CONDITIONS

The following conditions apply to all sections of the Policy, except where noted. The terms and
conditions of the various sections and/or sub-sections of this Policy shall supersede those set forth
in these general conditions wherever the same may conflict.


1.          OCCURRENCE DEFINITION

            Occurrence shall mean any one loss, disaster or casualty or series of losses, disasters or
            casualties arising out of one event.

            When the term “Occurrence” applies to losses from Earthquake, Flood, Named Windstorm
            or riot, it shall be held to include those losses occurring or commencing during a period of
            seventy-two (72) consecutive hours after the inception date of this Policy. The Insured may
            elect the moment when the seventy-two (72) hour period shall be deemed to have
            commenced.

            If this insurance should expire or be cancelled while any occurrence or disaster is in progress,
            it is understood and agreed that Insurers are responsible as if the entire loss had occurred
            prior to termination of this insurance.


2.          EARTHQUAKE DEFINITION

            The term “Earthquake” shall mean earth movement due to seismic activity. The term “Earth
            Movement” shall mean landslide, mudslide, sinkhole, ground subsidence, volcanic eruption,
            or any other earth movements.


3.          FLOOD DEFINITION

            The term “Flood” shall mean flood water, waves, tide or tidal after, tsunami, the release of
            water, the accumulation of rain or surface water, or the rising of lakes, ponds, reservoirs,
            rivers, harbours, streams or other natural or man-made bodies of water. However, storm
            surge, wind driven rain, wind driven water, breaking or overflowing of boundaries, with or
            occurring in conjunction with a storm or weather disturbance which is identified by name by
            any metrological authority, such as the U.S. National Weather Service or National Hurricane
            Center, are not considered as flood.


4.          NAMED WINDSTORM DEFINITION

            The term "Named Windstorm" shall mean direct action of wind including, but not limited to,
            storm surge, wind-driven rain or water and objects driven by wind, breaking or overflowing of
            boundaries, when in association with or occurring in conjunction with a storm or weather
            disturbance which is identified by name by any metrological authority, such as the U.S.
            National Weather Service or National Hurricane Center, whether or not such storm or weather



18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 26 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 48 of 62
                                                                                                                                         No. 2018PESPROP


            disturbance is named prior to loss or damage. However, Named Windstorm does not include
            flood damage as defined under flood in this Policy.


5.          ADDITIONAL INSURED(S)

            It is agreed that the unqualified word "Insured" wherever used includes any person or
            organization to whom or to which the Insured is obligated by virtue of a written contract to
            name such person or organization as an Additional Insured, but only with respect to
            operations performed by or obligations required of the Insured to or for the Additional Insured
            under the terms and conditions of said contract.

            The limits and/or coverage available to the Additional Insured shall be those agreed to by
            virtue of a written contract between the Insured and such Additional Insured but in no event
            to exceed the limits in aggregate and coverages provided by this Policy. Furthermore, but
            only to the extent required by contract, this Policy will respond primary to and without
            contribution from any valid and collective insurance of such Additional Insured.


6.          CURRENCY CLAUSE

            Unless specified otherwise, amounts in this Policy are stated in United States currency. It is
            also agreed that all Losses hereunder are payable in United States currency unless otherwise
            designated by the Insured.


7.          LOSS CLAUSE

            Any loss hereunder shall not reduce the limit of liability of this Policy, except in respect of any
            peril for which an aggregate limitation is shown herein.


8.          ERRORS AND OMISSIONS

            It is understood and agreed that any inadvertent error or omission by the Insured in the
            description or location of properties covered shall not prejudice this insurance, provided that
            following discovery of such error or omission by Philadelphia Energy Solutions , it is promptly
            corrected and provided further that Insurers’ liability in respect of any such error or omission
            prior to it being corrected shall be limited to the applicable sublimit specified in the
            Declarations.


9.          CONTROL OF DAMAGED PROPERTY

            It is understood and agreed that the Insured shall have full right to the possession of all
            property involved in any loss under this Policy, and shall retain control of all damaged
            property. Exercising reasonable discretion, the Insured shall be the sole judge as to whether
            the property involved in any loss under this Policy is fit for use and no property deemed by
            the Insured to be unfit for use shall be sold or otherwise disposed of except by the Insured or
            with the Insured’s consent, but the Insured shall allow the Insurers any salvage obtained by
            the Insured on any sale or other disposition.


18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 27 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 49 of 62
                                                                                                                                         No. 2018PESPROP


10.         SUE AND LABOR

            In case of actual or imminent physical loss or damage of the type insured against, it shall be
            lawful and necessary for the Insured, their factors, servants and assigns, to sue, labor and
            travel for, in and about the defence, safeguard and recovery of the property insured
            hereunder, or any part thereof, without prejudice to this insurance, nor shall the acts of the
            Insured or the Insurers in recovering, saving and preserving the property insured in case of
            loss or damage be considered a waiver or an acceptance of abandonment. The expenses
            so incurred shall be borne by the Insured and Insurers proportionately to the extent of their
            respective interests and be subject to the applicable retention.


11.         CLAIMS NOTIFICATION

            The Insured, upon knowledge of any occurrence likely to give rise to a claim hereunder, shall
            give prompt advice thereof to the party named for such purpose in the Declarations. Such
            advice of any occurrence should state the time, date, place, approximate cause, and the
            estimated amount of loss or damage.

            In addition, the Insured is hereby permitted to immediately make all necessary repairs or
            replacements.


12.         CLAIMS ADJUSTERS

            In the event of a loss that may involve this insurance, the Insured may appoint, on behalf of
            the Insurers, any of the following loss adjusters without seeking the prior approval of the
            Insurers:

                  John Nelson, Integra Technical Services
                  Charles Klehr, McLarens

            or to be mutually agreed by the Insured and Insurers.

            It is agreed the adjuster will notify and seek the permission of the Insured prior to retaining
            other engineers, experts, or consultants to assist in the investigation of the claim.

            The adjustment representative will notify the Insurers or their representative of the loss
            particulars and distribute all loss adjustment reports, updates and correspondence, as
            appropriate, to the Insurers or their representative, and Philadelphia Energy Solutions and
            Aon Risk Services.


13.         PARTIAL LOSS

            In case of partial loss to property covered under this Policy, which can be conveniently and
            advantageously repaired by the Insured, the Insured may immediately make such repairs.




18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 28 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 50 of 62
                                                                                                                                         No. 2018PESPROP


14.         PAYMENT OF LOSS

            All adjusted claims and all requests for interim payments shall be paid or made good to the
            Insured within thirty (30) days after presentation and acceptance of satisfactory proof of
            interest and loss at the office of the Insurers. No loss shall be paid hereunder if the Insured
            has collected the same from others.


15.         PRIORITY OF PAYMENTS

            In the event of a claim under this Policy, it shall be the sole option of the Insured to apportion
            recovery under this Policy when submitting final proof of loss, subject to the overall amount
            of the claim not exceeding the overall limit of liability contained herein for any one occurrence.


16.         PARTIAL PAYMENTS

            In the event of a covered loss hereunder which has been ascertained to be a valid claim
            under this Policy, the Insurers hereon agree to advance to the Insured mutually agreed upon
            amounts of the estimated loss prior to production of final proof subject otherwise to all the
            terms, conditions and retention provisions of this Policy.

            Following upon an advance being made to the Insured for a Business Interruption Loss,
            Insurers agree to sign any letters required by the Insured’s Auditors which would allow the
            Insured to book the revenue in accordance with GAAP. This is subject to no increase in
            Insurers limit of liability under the Policy.


17.         SUBROGATION

            In the event of any payment under this Policy, Insurers shall be subrogated to the extent of
            such payment to all the Insured’s rights of recovery therefrom. The Insured shall execute all
            papers required and shall make all reasonable efforts that may be necessary to secure such
            rights.

            Insurers will act in concert with all other interests concerned, e.g. the Insured and any other
            Insurer(s) participating in the payment of any loss, in the exercise of such rights of recovery.
            The Insured will do nothing after the loss to prejudice such rights of recovery. The
            apportioning of any amounts which may be so recovered shall follow the principle outlined in
            the Application of Salvage Recoveries clause herein.


18.         WAIVER OF SUBROGATION

            Insurers will have no rights of subrogation against:

            a)           any person or entity, which is an Insured, Additional Insured, Loss Payee and/or
                         Mortgagee under the Policy;

            b)           any other person or entity against whom the Insured has waived its rights of
                         subrogation in writing before the time of loss; and


18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 29 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 51 of 62
                                                                                                                                         No. 2018PESPROP


            c)           any contractor or sub-contractor if such contractor or sub-contractor could charge
                         back to the Insured (or one of its subsidiary or affiliated companies) the amount of
                         any loss or any part thereof recovered by Insurers.

            other than as provided for under the Non-Vitiation Clause herein.


19.         APPLICATION OF SALVAGE RECOVERIES

            All salvages, recoveries or payments recovered or received subsequent to a loss settlement
            under this Policy shall be applied as if recovered or received prior to such settlement and all
            necessary adjustments shall then be made between the Insured and the Insurers, provided
            always that nothing in this Policy shall be construed to mean that losses under this Policy are
            not recoverable until the Insured’s loss has been finally ascertained.

            Any recoveries from the sale of salvage, after expenses incurred in the recovery of the
            salvage are deducted, except recovery through subrogation proceedings, shall accrue
            entirely to the benefit of the Insurers until the sums paid by the Insurers have been recovered.

            Any recovery as the result of subrogation proceedings shall accrue to the Insurers and the
            Insured jointly in the proportion of the amount of loss borne by each. Expenses necessary
            to the recovery of any such amounts shall be apportioned between the Insurers and the
            Insured in the ratio of their respective recoveries as finally settled. If there should be no
            recovery, the expense of the proceedings shall be borne proportionately by the interests
            instituting the proceedings.


20.         CARRIERS OR OTHER BAILEES

            It is warranted by the Insured that this insurance shall not inure directly or indirectly to the
            benefit of any carrier or other bailee.


21.         NO CONTROL

            This Insurance shall not be affected by failure of the Insured to comply with any provisions of
            this Policy in any portion of any premises over which the Insured has no control.


22.         APPRAISAL

            If the Insured and the Insurers disagree on the amount of loss, either party may make, within
            sixty (60) days after the Insurers receipt of the proof of loss, written demand for an appraisal
            of the loss. Each party will select a competent appraiser. The two appraisers will then select
            an umpire, and if they cannot agree within fifteen (15) days on an umpire, either may request
            that the selection be made by a judge of a court having jurisdiction. The appraisers will state
            separately the value of the property and the amount of the loss. If they disagree, they will
            submit their differences to the umpire. A decision agreed to by any two shall determine the
            amount of the loss. The Insured and the Insurers shall bear the expenses of their own
            appraisers and shall bear equally the expenses of the umpire. All such appraisal proceedings
            will be held at an agreed location as agreed by the Insured and Insurers.


18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 30 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 52 of 62
                                                                                                                                         No. 2018PESPROP


23.         OTHER INSURANCE

            Except for insurance permitted by the Contributing Insurance clause, the Excess Insurance
            clause, or the Underlying Insurance clause, this Policy shall not cover to the extent of any
            other insurance, whether prior or subsequent hereto in date, regardless by whomsoever
            effected, and whether directly or indirectly covering the same property against the same
            perils. Insurers shall be liable for loss or damage only to the extent of that amount in excess
            of the amount recoverable from such other insurance.


24.         PRIMARY INSURANCE

            It is understood and agreed to the extent insurance is afforded to any Additional Insured
            and/or Loss Payee under the Policy, such insurance shall apply as primary and not
            contributing with any insurance carried by such Additional Insured and/or Loss Payee, as
            required by written contract.

            Nothing herein contained shall be held to waive, vary, alter or extend any condition or
            provision of the Policy other than as above stated.


25.         CONTRIBUTING INSURANCE

            Permission is granted to obtain additional policies written upon the same plan, terms,
            conditions, and provisions as those contained in this Policy.

            This Policy shall contribute to the total of each loss otherwise payable hereunder only to the
            extent of the participation of this Policy in the total limit of liability set forth herein.


26.         UNDERLYING INSURANCE

            Permission is granted to the Insured to purchase insurance on all or any part of the retention
            and against all or any of the perils covered by this Policy. The existence of such underlying
            insurance shall not prejudice or affect any recovery otherwise payable under this Policy. Any
            underlying insurance purchased by the Insured shall be considered “Other Insurance.”


27.         EXCESS INSURANCE

            Permission is granted the Insured to have excess insurance over the limit of liability set forth
            in this Policy without prejudice to this Policy and the existence of such insurance, if any, shall
            not reduce any liability under this Policy.


28.         SERVICE OF SUIT CLAUSE (NMA 1998)

            It is agreed that in the event of the failure of the Insurers hereon to pay any amount claimed
            to be due hereunder, the Insurers hereon, at the request of the Insured, will submit to the
            jurisdiction of a court of competent jurisdiction within the United States. Nothing in this clause
            constitutes or should be understood to constitute a waiver of Insurer’s rights to commence
            an action in any court of competent jurisdiction in the United States, to remove an action to a

18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 31 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 53 of 62
                                                                                                                                         No. 2018PESPROP


            United States District Court, or to seek a transfer of a case to another court as permitted by
            the laws of the United States.

            It is further agreed that service of process in such suit may be made upon:

                   Mendes & Mount
                   750 Seventh Avenue
                   New York, New York 10019-6829

            and that in any suit instituted against any one of them upon this contract, Insurers will abide
            by the final decision of such Court or of any Appellate Court in the event of an appeal.

            The above-named are authorized and directed to accept service of process on behalf of
            Insurers in any such suit and/or upon the request of the Insured to give a written undertaking
            to the Insured that they will enter a general appearance upon Insurer’s behalf in the event
            such a suit shall be instituted.

            Further, pursuant to any statute of any state, territory or district of the United States which
            makes provision therefore, Insurers hereon hereby designate the Superintendent,
            Commissioner or Director of Insurance or other officer specified for that purpose in the
            statute, or his successor successors in office, as their true and lawful attorney upon whom
            may be served any lawful process in any action, suit or proceeding instituted by or on behalf
            of the Insured or any beneficiary hereunder arising out of this contract of insurance, and
            hereby designate the above-named as the person to whom the said officer is authorized to
            mail such process or a true copy thereof.


29.         ASSISTANCE AND CO-OPERATION

            The Insured shall make all reasonable efforts to submit, and so far as within their power, shall
            cause all other persons interested in the property and employees to submit to examination
            under oath by any persons named by Insurers relative to any and all matters in connection
            with a claim and subscribe the same, and shall produce for examination any applicable
            books, bills, invoices and other vouchers (or certified copies thereof if originals are lost), at
            such reasonable time and place as may be designated by the Insured or their representative,
            and the Insured shall permit extracts and copies thereof to be made.


30.         NON-VITIATION

            Any non-intentional misrepresentations, non-disclosures, want of due diligence, breach,
            contravention or violation by the Insured or any other Person of any declarations, conditions
            or warranties contained in this Policy (other than in respect of deliberate acts or omissions of
            the Insured) or any foreclosures or change in ownership shall not invalidate the coverages
            afforded to the assignees of this Policy.

            Notwithstanding the above, it is noted and agreed that Insurers’ rights of recovery in respect
            of claims paid or payable against the parties guilty of any fraudulent misrepresentation, non-
            disclosure, want of due diligence, breach, contravention or violation of any declaration,
            condition or warranty contained in this Policy shall be maintained.



18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 32 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 54 of 62
                                                                                                                                         No. 2018PESPROP


31.         BANKRUPTCY AND INSOLVENCY

            In the event of bankruptcy or insolvency of the Named Insured, or any other entity comprising
            the Insured, the Insurers shall not be relieved thereby of the payment of any claims recoverable
            hereunder because of such bankruptcy or insolvency.


32.         PERMISSION TO ISSUE 'VERIFICATION OF INSURANCE' CLAUSE

            Permission is granted to Aon Risk Services Southwest, Inc. on behalf of the Insured to issue
            'Verification of Insurance' to Additional Named Insureds, Loss Payees, Mortgagees, or
            Others with an insurable interest evidencing coverage afforded by this Policy subject to the
            following:

            a)           the form to be used for such 'Verification of Insurance' is of a type or kind acceptable
                         to Insurers hereon; and

            b)           should Notice of Cancellation be issued by the Insured or by Insurers then Aon Risk
                         Services Southwest, Inc. solely shall be responsible for notifying all Additional Named
                         Insureds, Loss Payees or Mortgagees to whom 'Verification of Insurance' has been
                         issued, in accordance with the provisions of the Cancellation Clause contained in the
                         Policy; and

            c)           the terms of this Clause are subject to the approval of the Insured without which this
                         Clause shall be null and void with effect from inception date of the Policy.


33.         LENDERS LOSS PAYABLE CLAUSE

            a)           Loss or damage, if any, under this Policy, shall be paid to any lender designated by
                         the Insured and in possession of a written contract, hereinafter referred to as “the
                         Lender”, as their interests may appear, its successors and assigns in whatever form
                         or capacity its interests may appear and whether said interest be vested in said
                         Lender in its individual or in its disclosed or undisclosed fiduciary or representative
                         capacity, or otherwise, or vested in a nominee or trustee of said Lender.

            b)           The insurance under this Policy, or any rider or endorsement attached thereto, as to
                         the interest only of the Lender, its successors and assigns, shall not be invalidated
                         nor suspended: (a) by any error, omission, or chance respecting the ownership,
                         description, possession, or location of the subject of the insurance or the interest
                         therein, or the title thereto; (b) by the commencement of foreclosure proceedings or
                         the giving of notice of sale of any of the property covered by this Policy by virtue of
                         any mortgage or trust deed; (c) by any breach of warranty, act, omission, neglect or
                         non-compliance with any of the provisions of this Policy, including any and all riders
                         now or hereafter attached thereto, by the Named Insured, the borrower, mortgagor,
                         trustor, vendee, owner, tenant, warehouseman, custodian, occupant, or by the agents
                         of either or any of them or by the happening of any event permitted by them or either
                         of them, or their agents, or which they failed to prevent, whether occurring before or
                         after the attachment of this clause, or whether before or after a loss, which under the
                         provisions of this Policy of insurance or of any rider or endorsement attached thereto
                         would invalidate or suspend the insurance as to the Named Insured, excluding


18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 33 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 55 of 62
                                                                                                                                         No. 2018PESPROP


                         herefrom, however, any acts or omissions of the Lender while exercising active
                         control and management of the property.

            c)           In the event of failure of the Insured to pay any premium or additional premium which
                         shall be or become due under the terms of this Policy or on account of any change in
                         occupancy or increase in hazard not permitted by this Policy, this Insurer agrees to
                         give written notice to the Lender of such non-payment of premium after thirty (30)
                         days from and within one hundred twenty (120) days after due date of such premium
                         and it is a condition of the continuance of the rights of the Lender hereunder that the
                         Lender when so notified in writing by this Insurer of the failure of the Insured to pay
                         such premium shall pay or cause to be paid the premium due within ten (10) days
                         following receipt of the Insurer's demand in writing therefor. If the Lender shall decline
                         to pay said premium or additional premium, the rights of the Lender under this
                         Lender's Loss Payable Clause shall not be terminated before ten (10) days after
                         receipt of said written notice by the Lender.

            d)           Whenever this Insurer shall pay to the Lender any sum for loss or damage under this
                         Policy and shall claim that as to the Insured no liability therefor exists, this Insurer, at
                         its option, may pay the Lender the whole principle sum and interest and other
                         indebtedness due or to become due from the Insured, whether secured or unsecured,
                         (with refund of all interest not accrued), and this Insurer, to the extent of such
                         payment, shall thereupon receive a full assignment and transfer, without recourse, of
                         the debt and all rights and securities held as collateral thereto.

            e)           If there be any other insurance upon the within described property, this Insurer shall
                         be liable under this Policy as to the Lender for the proportion of such loss or damage
                         that the sum hereby insured bears to the entire insurance of similar character on said
                         property under policies held by, payable to and expressly consented to the Lender.
                         Any Contribution Clause included in any Fallen Building Clause Waiver or any
                         Extended Coverage Endorsement attached to this contract of insurance is hereby
                         nullified, and also any Contribution Clause in any other endorsement or rider attached
                         to this contract of insurance is hereby nullified except Contribution Clauses for the
                         compliance with which the Insured has received reduction in the rate charged or has
                         received extension of the coverage to include hazards other than fire and compliance
                         with such Contribution Clause is made a part of the consideration for insuring such
                         other hazards. The Lender upon the payment to it of the full amount of its claim, will
                         subrogate this Insurer (pro rata with all other insurers contributing to said payment) to
                         all of the Lender's rights of contribution under said other insurance.

            f)           This Insurer reserves the right to cancel this Policy at any time, as provided by its
                         terms, but in such case this Policy shall continue in force for the benefit of the Lender
                         for ninety (90) days after a written notice of such cancellation is received by the
                         Lender and shall then cease.

            g)           This Policy shall remain in full force and effect as to the interest of the Lender for a
                         period of ten (10) days after its expiration unless an acceptable Policy in renewal
                         thereof with loss thereunder payable to the Lender in accordance with the terms of
                         this Lender's Loss Payable Clause shall have been issued by some insurance Insurer
                         and accepted by the Lender.




18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 34 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 56 of 62
                                                                                                                                         No. 2018PESPROP


            h)           Should legal title to and beneficial ownership of any of the property covered under
                         this Policy become vested in the Lender or its agents, insurance under this Policy
                         shall continue for the term thereof for the benefit of the Lender but, in such event, any
                         privileges granted by this Lender's Loss Payable Clause which are not also granted
                         the Insured under the terms and conditions of this Policy and/or under other riders or
                         endorsements attached thereto shall not apply to the insurance hereunder as
                         respects such property.

            i)           All notices herein provided to be given by the Insurer to the Lender in connection with
                         this Policy and this Lender's Loss Payable Clause shall be mailed to or delivered to
                         the Lender at its office or branch described on the first page of the Policy.


34.         INSPECTION AND AUDIT

            The Insurers shall be permitted but not obligated to inspect the Insured’s property and
            operations at any reasonable time. Neither the right to make inspections nor the making
            thereof nor any advice or report resulting therefrom shall constitute an undertaking, on behalf
            of or for the benefit of the Insured or others, to determine or warrant that such property or
            operations are safe or healthful, or are in compliance with any law, rule or regulation.

            The Insurers may examine and audit the Insured’s books and records at any reasonable time
            during the Term of Insurance and extensions thereof and within twelve (12) months after the
            final termination of this Policy, as far as they relate to the subject matter of this insurance.


35.         PERMISSION

            Permission is hereby granted to the Insured, or any other party acting on behalf of the
            Insured, to effect contracts or agreements customary or necessary to the conduct of the
            business of the Insured under which the Insured may assume liability or grant releases
            therefrom, without prejudice to these insurances, provided such contracts or agreements,
            oral or written, insofar as they effect any loss hereunder, are concluded prior to such loss,
            and the rights and obligations of the Insurers shall be governed by the terms of such contracts
            or agreements.

            Permission is also granted for any property to be and remain vacant or unoccupied without
            limit of time, for existing and increased hazards and for any change in occupancy or use of
            the premises (but subject to prior reporting and approval of Insurers against additional
            premium to be agreed), and to make alterations, repairs, and additions to any existing
            property and to construct new property.


36.         DUE DILIGENCE

            The Insured shall use due diligence and do and concur in doing all things reasonably possible
            to avoid or diminish any loss or damage to the property insured herein.


37.         ABANDONMENT

            There shall be no abandonment to the Insurers of any property.

18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 35 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 57 of 62
                                                                                                                                         No. 2018PESPROP


38.         ASSIGNMENT

            Assignment of interest under this Policy shall not bind the Insurers without their specific prior
            agreement.


39.         CONFLICT OF WORDING

            Where there is conflict the terms and conditions contained in this Policy shall supersede those
            of any jacket or pre-printed form(s) to which this Policy is attached except those required by
            law.


40.         TITLES OF PARAGRAPHS

            The several titles of the various paragraphs of this form (and of endorsements and
            supplemental contracts, if any, now or hereafter attached to this Policy) are inserted solely
            for convenience of reference and shall not be deemed in any way to limit or affect the
            provisions to which they relate.


41.         CANCELLATION CLAUSE

            This Policy may be cancelled by the Insured, at any time, by written notice by certified or
            registered mail with a return receipt or valid proof of delivery to or surrender of the Policy to
            Insurers. This Policy will terminate on the date specified in such notice.

            This Policy may also be cancelled or modified by or on behalf of Insurers, at any time, by
            delivering to the Insured, by certified or registered mail with a return receipt or other valid
            proof of delivery, to the Insured’s address shown in the Declarations, written notice stating
            when, not less than NINETY (90) days thereafter, such cancellation or modification shall be
            effective. However, if the Insured fails to pay premium when due, the Policy may be cancelled
            by the Insurers per the terms of the premium payment warranty as found in the Declarations
            page.


42.         ELECTRONIC DATA EXCLUSION (NMA 2914 AMENDED)

            a)           Electronic Data Exclusion

                         Notwithstanding any provision to the contrary within the Policy or any endorsement
                         thereto, it is understood and agreed as follows:

                         (1)          This Policy does not insure loss, damage, destruction, distortion, erasure,
                                      corruption or alteration of ELECTRONIC DATA caused by COMPUTER
                                      VIRUS or loss of use, reduction in functionality, cost, expense of whatsoever
                                      nature resulting therefrom, regardless of any other cause or event contributing
                                      concurrently or in any other sequence to the loss.

                                      ELECTRONIC DATA means facts, concepts and information converted to a
                                      form useable for communications, interpretation or processing by electronic
                                      and electromechanical data processing or electronically controlled equipment

18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 36 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 58 of 62
                                                                                                                                         No. 2018PESPROP


                                      and includes programs, software and other coded instructions for the
                                      processing and manipulation of data or the direction and manipulation of such
                                      equipment.

                                      COMPUTER VIRUS means a set of corrupting, harmful or otherwise
                                      unauthorized instructions or code including a set of maliciously introduced
                                      unauthorized instructions or code, programmatic or otherwise, that propagate
                                      themselves through a computer system or network of whatsoever nature.
                                      COMPUTER VIRUS includes but is not limited to 'Trojan Horses', 'worms' and
                                      'time or logic bombs'.

                         (2)          However, in the event that a peril not otherwise excluded results from any of
                                      the matters described in paragraph (1) above, this Policy, subject to all its
                                      terms, conditions and exclusions, will cover physical damage and time
                                      element occurring during the Term of Insurance to property insured by this
                                      Policy directly caused by such peril.

            b)           Electronic Data Processing Media Valuation

                         Notwithstanding any provision to the contrary within the Policy or any endorsement
                         thereto, it is understood and agreed as follows:

                         Should electronic data processing media insured by this Policy suffer physical loss or
                         damage insured by this Policy, then the basis of valuation shall be the cost to repair,
                         replace or restore such media to the condition that existed immediately prior to such
                         loss or damage, including the cost of reproducing any ELECTRONIC DATA contained
                         thereon, providing such media is repaired, replaced or restored. Such cost of
                         reproduction shall include all reasonable and necessary amounts, not to exceed the
                         sublimit stated in the Declarations, incurred by the Insured in recreating, gathering
                         and assembling such ELECTRONIC DATA. If the media is not repaired, replaced or
                         restored the basis of valuation shall be the cost of the blank media. However this
                         Policy does not insure any amount pertaining to the value of such ELECTRONIC
                         DATA to the Insured or any other party, even if such ELECTRONIC DATA cannot be
                         recreated, gathered or assembled.


43.         ELECTRONIC DATE RECOGNITION EXCLUSION (NMA 2802)

            This Policy does not cover any loss, damage, cost, claim or expense, whether preventative,
            remedial or otherwise, directly or indirectly arising out of or relating to:

            a)           the calculation, comparison, differentiation, sequencing or processing of data
                         involving the date change to the year 2000, or any other date change, including leap
                         year calculations, by any computer system, hardware, program or software and/or
                         any microchip, integrated circuit or similar device in computer equipment or non-
                         computer equipment, whether the property of the Insured or not; or

            b)           any change, alteration, or modification involving the date change to the year 2000, or
                         any other date change, including leap year calculations, to any such computer
                         system, hardware, program or software and/or any microchip, integrated circuit or



18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 37 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 59 of 62
                                                                                                                                         No. 2018PESPROP


                         similar device in computer equipment or non-computer equipment, whether the
                         property of the Insured or not.

            However, in the event that a peril not otherwise excluded results from any of the matters
            described above, this Policy, subject to all its terms, conditions and exclusions, will cover
            physical damage and time element occurring during the Term of Insurance to property
            insured by this Policy directly caused by such peril.


44.         LAW PRACTICE AND JURISDICTION

            It is understood and agreed that this Insurance shall be governed by the law and practice of
            the state specified in the Declarations.

            Any dispute, controversy or claim arising out of or relating to the Policy shall be submitted to
            and determined by the courts of the country specified in the Declarations, which shall have
            exclusive jurisdiction of all such matters. Suit against the Insurers may be made in
            accordance with the provisions of SERVICE OF SUIT CLAUSE (U.S.A.) (NMA 1998) of these
            General Insuring Conditions.

            In the event that any provision of this Policy is unenforceable under the law governing this
            Policy because of non-compliance with any statute or other legislation, then this Policy shall
            be deemed to be enforceable with the same effect as if it complied with such statute or
            legislation.


45.         INSTITUTE RADIOACTIVE CONTAMINATION, CHEMICAL, BIOLOGICAL, BIO-
            CHEMICAL AND ELECTROMAGNETIC WEAPONS EXCLUSION CLAUSE (CL 370)

            This clause shall be paramount and shall override anything contained in this insurance
            inconsistent therewith.

            In no case shall this insurance cover loss, damage, liability or expense directly or indirectly
            caused by or contributed to by or arising from:

            a)           ionising radiations from or contamination by radioactivity from any nuclear fuel or from
                         any nuclear waste or from the combustion of nuclear fuel;

            b)           the radioactive, toxic, explosive or other hazardous or contaminating properties of any
                         nuclear installation, reactor or other nuclear assembly or nuclear component thereof;

            c)           any weapon or device employing atomic or nuclear fission and/or fusion or other like
                         reaction or radioactive force or matter;

            d)           the radioactive, toxic, explosive or other hazardous or contaminating properties of any
                         radioactive matter. The exclusion in this sub-clause does not extend to radioactive
                         isotopes, other than nuclear fuel, when such isotopes are being prepared, carried,
                         stored, or used for commercial, agricultural, medical, scientific or other similar
                         peaceful purposes; and/or

            e)           any chemical, biological, bio-chemical, or electromagnetic weapon.


18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 38 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 60 of 62
                                                                                                                                         No. 2018PESPROP


46.         MOLD EXCLUSION

            This Policy does not apply to claims directly or indirectly occasioned by, happening through
            or in consequence of any fungus of any kind whatsoever, including but not limited to mildew,
            mold, spores or allergens unless such mildew, mold, spores or allergens result from a loss
            otherwise covered herein.


47.         CONFORMITY CLAUSE

            It is hereby noted and agreed that wherever the words “Insured” and “Assured” appear herein,
            they shall be deemed to mean and read one and the same.




18/19 All Risk Property Damage including Time Element                                                                                             General Conditions
                                                                                                                                                      Page 39 of 41
                                                                                                                                                                 12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 61 of 62
                                                                                                                                         No. 2018PESPROP




                                                                ENDORSEMENTS

1.          WAR AND TERRORISM EXCLUSION CLAUSE (NMA 2918, 08/10/01)

            Notwithstanding any provision to the contrary within this insurance or any endorsement
            thereto it is agreed that this insurance excludes loss, damage, cost or expense of whatsoever
            nature directly or indirectly caused by, resulting from or in connection with any of the following
            regardless of any other cause or event contributing concurrently or in any other sequence to
            the loss;

            1.           war, invasion, acts of foreign enemies, hostilities or warlike operations (whether
                         war be declared or not), civil war, rebellion, revolution, insurrection, civil
                         commotion assuming the proportions of or amounting to an uprising, military or
                         usurped power; or

            2.           any act of terrorism.

                         For the purpose of this endorsement an act of terrorism means an act, including but
                         not limited to the use of force or violence and/or the threat thereof, of any person or
                         group(s) of persons, whether acting alone or on behalf of or in connection with any
                         organisations) or government(s), committed for political, religious, ideological or
                         similar purposes including the intention to influence any government and/or to put the
                         public, or any section of the public, in fear.

            This endorsement also excludes loss, damage, cost or expense of whatsoever nature
            directly or indirectly caused by, resulting from or in connection with any action taken in
            controlling, preventing, suppressing or in any way relating to 1 and/or 2 above.

            If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or
            expense is not covered by this insurance the burden of proving the contrary shall be upon
            the Insured.

            In the event any portion of this endorsement is found to be invalid or unenforceable, the
            remainder shall remain in full force and effect.


2.          U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED – NOT PURCHASED
            CLAUSE (LMA 5092, 21/12/07)

            This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism
            Risk Insurance Act of 2002" as amended as summarized in the disclosure notice.

            It is hereby noted that the Underwriters have made available coverage for "insured losses"
            directly resulting from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance
            Act of 2002", as amended (“TRIA”) and the Insured has declined or not confirmed to
            purchase this coverage.

            This Insurance therefore affords no coverage for losses directly resulting from any "act of
            terrorism" as defined in TRIA except to the extent, if any, otherwise provided by this policy.

18/19 All Risk Property Damage including Time Element                                                                                             Endorsements
                                                                                                                                                  Page 40 of 41
                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
                      Case 19-50282-LSS                           Doc 1-8            Filed 08/07/19                  Page 62 of 62
                                                                                                                                         No. 2018PESPROP


            All other terms, conditions, insured coverage and exclusions of this Insurance including
            applicable limits and deductibles remain unchanged and apply in full force and effect to the
            coverage provided by this Insurance.


3.          LOSS PAYEE / MORTGAGEE – MERRILL LYNCH COMMODITIES, INC.

            It is hereby understood and agreed that the following entity is named as Loss Payee /
            Mortgagee under this Policy, as their interests may appear, as required by written contract
            or agreement, subject to the terms and conditions of this Policy:

                   Merrill Lynch Commodities, Inc., as SOA Collateral Agent
                   20 E. Greenway Plaza
                   Suite 700
                   Houston, TX 77046


4.          LOSS PAYEE / MORTGAGEE – ICBC STANDARD BANK PLC

            It is hereby understood and agreed that the following entity is named as Loss Payee /
            Mortgagee under this Policy, as their interests may appear, as required by written contract
            or agreement, subject to the terms and conditions of this Policy:

                   ICBC Standard Bank PLC
                   20 Gresham Street
                   London, EC2V 7JE




18/19 All Risk Property Damage including Time Element                                                                                             Endorsements
                                                                                                                                                  Page 41 of 41
                                                                                                                                                             12/14/2018
Y:\CLIENTS\ANR\Philadelphia Energy Solutions - Stamford\_2018\Policies\Property\Policies\Drafts\_Policy Form Property 18-19 PES 2018.10.24.docx
